      Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 1 of 72 Page ID #:15




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22898635
Notice of Service of Process                                                                            Date Processed: 03/15/2021

Primary Contact:           Quinessa Malcolm
                           The Home Depot, Inc.
                           2455 Paces Ferry Rd SE
                           Atlanta, GA 30339-1834

Electronic copy provided to:                   Adriane Towns
                                               Cathy Copeland

Entity:                                       Home Depot U.S.A., Inc.
                                              Entity ID Number 2483807
Entity Served:                                Home Depot U.S.A., Inc.
Title of Action:                              Reynosa Jr., Salvador vs. Home Depot U.S.A., Inc.
Matter Name/ID:                               Reynosa Jr., Salvador vs. Home Depot U.S.A., Inc. (11044206)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Riverside County Superior Court, CA
Case/Reference No:                            CVRI 2100213
Jurisdiction Served:                          California
Date Served on CSC:                           03/12/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Norman B. Blumenthal
                                              858-551-1223

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
        Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 2 of 72 Page ID #:16

                                                SllMMONS                                                                          FOR COORT US~E pNLY ;
                                       (ClTACrO111 JL1L7ic)AL.).                                                               {SOLo PARA USO AE l:,i4 CORT&)
  NOTICE T4.DEFENDANT
  (AV1SO. AL D,EMAJVDAD©) - . .                                                                                                          F,        ~.
   HUME )7I;POT U:S:A , INC.; ti Gorporatiou; ancl D4es 1 throtig
                                                                  ll
   Iiicl~usive,
  'YOU ARE BEING SUED BY PLAINTIFF:                                                                                                       JAN 26 ZtiZI
   (LD ESTA DEMANt3AND0 6L !7—PMANDA111TEJ;
   SALVADOR REYNOSA.; JR., NATALIC HERCDIA aticl AI~BCR
                                               _ . .                      TO.Iv]UN.tZ,,
   indiviNualsi on behalfof.tlleinselves.aiid on                                                                                         .,
                                              . lieha[f..ofall'persons si.niilarl ) r situateel,                        ,•~..:~::~:-.•.. .,,w " . ; ~ .~,<. •~^ .-~.:.... .
             .
   NOTICE! You have been sued: The court maydecide.agai                                                                                      _
                                                        nst you wlthout              your being heard unless you respond within 3fl.d"ays. F2ead
   below.                                                                                                                                        the inforrriation
      You have 3Q CAI.EtVt}AR DAYS after" this sumrrioiis anct legal
                                                                             papers are served on.you to fite a wntten response,at
    served on the plaintiff..A fetter or phonecall will not protect                                                                     this court and have a.copy
                                                                     you: Your vuritten resporise'rnust be:in proper tegal forrn if you
    case. There m.ay be a court form that you oan. use for your                                                                           avant ihe court to hear,your
                                                                     response. You can flnd these eourt forms and more informatiort
   'Oriline Self-FIe1p Cente (avww,courfinfo.ca,govlsellhelp), your                                                                         at the Ca!ifornia;Courtts...
                                                                         county, lawlibrary, dr the cc~urthouse riearest'yiiu.
    the courf cferk for a fee waiver foi•m. If you do not file your response                                                    Jf.you cannot liay
                                                                                 on time, you may Iose the case by defau!t, and your t+iages, tlie ftling fee, ask
    may be taEcen without further warr,ing from the court:                                                                                         money, and property
        There are other legal requirentents, You may want ta
                                                                  call,an attorney right airay. Jf ytiu do not know an attorn.ey; yau
    referral servtce. lf you catinot afford.an'attomey, you may be eligible                                                              may wantto;Gatl an attorney
                                                                                 for.free legal services from;a nanprofit legal services'prog~ar
    these'nonprofit groups at the Califomia Lega) Services Weh                                                                                     ri; Ybu,can locate
                                                                      site,(yvw,w.la4qhelpcalifornia.org), the'California Courts.̀Online
   (ww yv courhnfo ca,gdv/selfhelp) 6r 6y contacting your laca( cburf                                                                     Se1f=Help:Center
                                                                             or county har associahon.+NOTE: The court has a statutvry
   costson any settlement or arbitration award of $1,p;QOQ or                                                                                 lien for vsraivec3 iees a»d
                                                                   more
   IAVISD.► Lo /tan demandado. 8i i~io iesporide rlent`o de30 dfas,in a, c1vU case"   ,     The court s tien tnust be paid befvre the courtwil3 dismiss the case..
                                                                            fa:corte puede decrdfreri stt corrtra slri escucharsu version:
   continuacidn.                .:
                                                                                                                           .                  Lea la inforinacidn.a
                                                   ~
      17ene..30 a/AS DE CAL~NDAR10 despues           de que le';enlreguerr esta'cifacidti y papeles 7egates para preseiat ,
   corte y hacer.qu'e se enfregire una copia al zferrtandanle.                                                               ar una: respuesta par escnto err esla
                                                                  Una'carta o una tiamada telef6nica no lo protegen. 5u resp.uesta
   en fonnato legal correcto si desea que procesen su caso la'corte                                                                       por Pscnfo: tlene qira.e"star
                                                                  en
   Puede:encontrar estos formulanos `de (a corte y mas informacldn,en.elEs`posible q"ue haya un forriiula'rio que usteif piieda. usarpara su respuesta.
  bibiiateoa .pe leyes de su candado o en ta corte que te quede                    Centrod  e Ayuda.de las Oortes de Califoniia {Vuww,sucotfe,ca:gov), eii
                                                                      mas eerca. .Si no puede pagar ta cuota' de preserrfacrvn.'pida al searefar                  ta
  que le de un fqrrnulano de exencton de pagp de cugtas. Sr no'prese                                                                                    io de fa corte
  podra quitar su sueldo, diriero y bianes sin mas advertencia.                nta  su respuasfa a tiertipo; puede perderet caso por rncumpti
                                                                                                                                                   mien.to y ta'code la
     1-tay otros reqefisitos legates. Es recorner?dable que Jlanae un
                                                                    a     abogad6 inmediataniente, Si nv conoce,a ttn abogado; puede
  rerrtision a abogarlos St iio puede pagar a un abogada, es pasib/e                                                                            llamar a un servicib de
                                                                              que cumpla con los requisitos para obtener servlcios legales
  programa c!e servicios tegales sin fines de lucro. Puede encontra                                                                              gratuilos de !tn
                                                                           r estos grupos sin fines de lucro en et sitio weti de Califoinfa Legal
  (www.lawhelpcallfornia.org), en el Centro de"Ayuda de las Cortes
                                                                            de California: (www.sucorte.ca.gov) o poniertdose err contacto Services.
  colegio. de abogados locales. AVlSO: Por ley, la corte tiene derecho                                                                            can ta
                                                                                a reclamar las cuotas y los. costos exentos por imponer.un gravantecarte o el
  cualquierrecuperacidn de $ f 0,OR0 d mas de valor recibida madiant                                                                                       n sobre
  pagar eI gravamen de ta cqr(e.:antes de que la corte pueda desechai         e  un  acuerdo  o una concesiait de arbitraje en un caso de derecho civil,
                                                                               • el caso.                                                                      rene que.
The rrairme artd a~clress of#he court i9:
  1 0~~re
                                                                                                                 cnse.rtuMeER; ..
                 (1tr CC%O   't~e fa CO~S eS)-'                                                                         del Cas~                        ~j
           ftCiJUtt"~UI ~t1bIC(. ~ItillFl,( (71JNfYnI 131V.F.R$I1~E
fZtverside i-!istoric Courtltouse                                                                                   ~:~ ~=.~`              t~ _A    l~A 39 ~
4t}50 it$ain'Sireet. Rirersidc, Ci192>()1
                                                    ,
The narne, address; and telephone.nurnber of,pJa,intiffs altorrtey; o.r plairr#rff vvithouf
Ffnombre 1a drrecc►on el numero de teleforro dcl abogado del;demand                         art attorrrey, {s:
~oitnaia.~. B1~iiizet~t~Iia1                                                   ante,:.a ~fe! demarldar?te que no.tiene abo arlo :es
                                Bu• # G8G87}                                                                                 I'ax No :, 5~ 5~1-1232
 Blumenthal Noi"dteIiatl B~ia~~rmik'De Blptivv LI;P
2255 Ccdlle Clara, .La J6)qla; CA 92 ^ 7•                                                                                  Phane No :'_~5$~) 551-1223
 DATE :
{Feeha)                            ~t~ ~ ~.                                        Clerk, by                      ~,                                           Deputy.
                                                                                   lSecrefario}                                                               (Ad'jui7toj
    .                                       .
                                  • ",
(Para pru®ba de entrecda de esta crtafroli                      _, : . .                                   ,,;
                                           use e! foiniiflario Proof of Service of             Suriiiiions, (POS-010)):.




                                                                                                                                                                              i,~ -U-J
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 3 of 72 Page ID #:17



                ..   . .       .   . ..,   .    , ..   .   .

               !;NT AL NORDRE, HAUG BR0WMIK`DE :BLOI.T,W LI:P
                           H

                ~ri B Blumenthal (Stat~ Bai #f068687)
   2            ~. Nordrehau~ (Sta1:e I3ar .##205975)         [~
                ~it; Bhowrzl~k-(Siate.Bai #2480.66.)      suP~a~oR.~o
  3             las;J..De Bla«w (State Bar.#280922)           cau►V~Y ~ ₹~
                                                                      oF~~ye~i
                                                                             1~
                lle Clara
 .4            ;:CA 92037                                      JAN 2
               ne (85$)551-1223
  5             e: {$;58) 551=1232
               : Lyww.baIlilaWCa:com
   6
                                  .                                                                                   ,:..
       Attorneys for Pia:intiffs
  7
                                   SUPERYOR COURT OF TH[E STATE OF CALYI+'ORNIA
   $
                                               XN.ANI) F'OI2 THE COUNTY OI+ ItIVERSIDE
  9

 10     SALVADOR RLYNOSA,_JR., ,NAT.A.LxE caseNa..t ~'~4~ ~ ~.~. 0 Z
       HEREDIA anci A:LBEitT+D MUNIZ,
 1l    ,individuals, on;behalf :of themselves and .  CLASS A.CTION COEVIPLAINT FOR;                               "
       ;on:behalf af;all persons similarly_situated,
 12                                                                       1 UI'~IFAIR COIvMPETIT-ION IN VIOLATION
                               Plaintiffs;,                               OF CAL, BUS.,&:.I'R0F, CODE §§ 17200, ,a
 1'3
        vs.                                                               2:: I'AILU.RE'TO PAY OV:ERT.IME.WAGES IN
 14                                                                       VIOLATION..OF CAL. I.AB. CODE,§§:510, et
       HONIE DEPOT U.S.A;, I1~FC;, a
 15    Coi-poration; and Does l throi:tgh 50;                             3. .FAIL.URE T0 P.AY ivIINIMUM WAGES iN
       Incltisive,                                                        VIOLATIC?N OF CAL. LAB. CC}DE §§ 1194,
 16                                                                        1197 _& 1197.1.;
                               Defendants.                                4. FAILURE TO PRC?.VIDEREQUIRED ~!I,EAL
 17                                                                       PERIODS IN VIOLATION O.F CAL. LA.B:
                                                                          CODE;S§ 22G.'7 R:>5]2 AND.THE APPLICABLE
 l$                                                                       1\VC::W AGE :ORDER;
                                                                          5. FAILURE TO P.ROVIDE REQUIRED RE,ST
 19                                                                       PERIODS IN'VIOLATIQN OF C1.L LAB.
                                                                          CODE §§ 22G 7 8i 5I2: AND TI-IE APP:LICABLE:
.20                                                                       I1~~C, WAGI✓ ORDER; . .
                                                                          ~ FAILURE TQ REIIVIBTJRSE E1VIPLOYEES
21.                                                                       FOR REQUTRED`1;hPENSES.:IN VIOLATION
                                                                          OF CA.L. LAB. :C.ODE"§ 2802;, and,
22                                                                        7: FAILURE:T.O PRUVIDE WAGCS WI-iEN`
                                                                          DUE'IN.VI.OLATION OF CAL LAB COI)C S`§
23                                                                        207,;2C12 AND 2b3..

24                                                                        DEiVIAND:#OR,A JURY TR1fi:L:

25
26                                                                                            : .~1..

27
,2$
                                                                          ~
                                                               CLASS ACTION :C.OMPLAiNT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 4 of 72 Page ID #:18




  1            Plaintiffs Salvador Reynosa, Jr., Natalie Heredia and Alberto Muniz ("PLAINTIFFS"),

  2     individuals, on behalf of themselves and all other similarly situated current and former

  3 I employees, allege on information and belief, except for their own acts and knowledge which
  4 I are based on personal knowledge, the following:
  5
  6                                            THE PARTIES

  7            1.     Defendant Home Depot U.S.A., Inc. ("DEFENDANT") is a Corporation and at

  8     all relevant times mentioned herein conducted and continues to conduct substantial and regular

  9     business throughout California.

 10            2.     DEFENDANT is a home improvement retailer in the United States supplying

 11     tools, construction products and services.

 12            3.     Plaintiff Reynosa was employed by DEFENDANT in California from January

 13 I of 2018 to October of 2018 and was at all times classified by DEFENDANT as a non-exempt
 14     employee, paid on an hourly basis, and entitled to the legally required meal and rest periods and

 15     payment of minimum and overtime wages due for all time worked.

 16            4.     PlaintiffHeredia was employed by DEFENDANT in California from May of 2017

 17 I to August of 2017 and was at all times classified by DEFENDANT as a non-exempt employee,
 18     paid on an hourly basis, and entitled to the legally required meal and rest periods and payment

 19     of minimum and overtime wages due for all time worked.

 20            5.     Plaintiff Muniz was employed by DEFENDANT in California from August of

 21     2015 to May of 2017 and was at all times classified by DEFENDANT as a non-exempt

 22     employee, paid on an hourly basis, and entitled to the legally required meal and rest periods and

 23     payment of minimum and overtime wages due for all time worked.

 24            6.     PLAINTIFFS bring this Class Action on behalf of themselves and a California

 25     class, defined as all individuals who are or previously were employed by DEFENDANT in a

 26     Califomia Distribution Center and classified as non-exempt employees (the "CALIFORNIA

 27     CLASS") at any time during the period beginning four (4) years prior to the filing of this

 28 I
                                                      2
                                          CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 5 of 72 Page ID #:19




  1 II Complaint and ending on the date as determined by the Court (the "CALIFORNIA CLASS
  2 I PERIOD"). The amount in controversy for the aggregate claim of CALIFORNIA CLASS
  3 I Members is under five million dollars ($5,000,000.00).
  4          7.     PLAINTIFFS bring this Class Action on behalf of themselves and a
  5   CALIFORNIA CLASS in order to fully compensate the CALIFORNIA CLASS for their losses
  6   incurred during the CALIFORNIA CLASS PERIOD caused by DEFENDANT's policy and
  7   practice which failed to lawfully compensate these employees for all their overtime worked.
  8   DEFENDANT's policy and practice alleged herein was an unlawful, unfair and deceptive
  9   business practice whereby DEFENDANT retained and continues to retain wages due
 10   PLAINTIFFS and the other members of the CALIFORNIA CLASS. PLAINTIFFS and the
 11   other members of the CALIFORNIA CLASS seek an injunction enjoining such conduct by
 12   DEFENDANT in the future, relief for the named PLAINTIFFS and the other members of the
 13   CALIFORNIA CLASS who have been economically injured by DEFENDANT's past and
 14   current unlawful conduct, and all other appropriate legal and equitable relief.
 15          8.     The true names and capacities, whether individual, corporate, subsidiary,
 16   partnership, associate or otherwise of defendants DOES 1 through 50, inclusive, are presently
 17   unknown to PLAINTIFFS who therefore sue these Defendants by such fictitious names
 18   pursuant to Cal. Civ. Proc. Code § 474. PLAINTIFFS will seek leave to amend this Complaint
 19   to allege the true names and capacities of Does 1 through 50, inclusive, when they are
 20   ascertained. PLAINTIFFS are informed and believe, and based upon that information and
 21   belief allege, that the Defendants named in this Complaint, including DOES 1 through 50,
 22   inclusive, are responsible in some manner for one or more of the events and happenings that
 23   proximately caused the injuries and damages hereinafter alleged.
 24          9.     The agents, servants and/or employees of the Defendants and each of them acting
 25   on behalf of the Defendants acted within the course and scope of his, her or its authority as the
 26   agent, servant and/or employee of the Defendants, and personally participated in the conduct
 27   alleged herein on behalf of the Defendants with respect to the conduct alleged herein.
 28
                                                    3
                                        CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 6 of 72 Page ID #:20




  1   Consequently, the acts of each Defendant are legally attributable to the other Defendants and
  2   all Defendants are jointly and severally liable to PLAINTIFFS and the other members of the
  3   CALIFORNIA CLASS, for the loss sustained as a proximate result of the conduct of the
  4   Defendants' agents, servants and/or employees.
  5
  6                                        THE CONDU
  7          10.    During the CALIFORNIA CLASS PERIOD, DEFENDANT failed to accurately
  8   record and pay PLAINTIFFS and other CALIFORNIA CLASS Members for the actual amount
  9   of time these employees work. Pursuant to the Industrial Welfare Commission Wage Orders,
 10   DEFENDANT is required to payPLAINTIFFS and other CALIFORNIA CLASS Members for
 11   all time worked, meaning the time during which an employee was subject to the control of an
 12   employer, including all the time the employee was permitted or suffered to permit this work.
 13   DEFENDANT required PLAINTIFFS and CALIFORNIA CLASS Members to work off the
 14   clock without paying them for all the time they were under DEFENDANT's control. As a result
 15   of their rigorous work schedules, PLAINTIFFS and other CALIFORNIA CLASS Members
 16   were from time to time not fully relieved of duty by DEFENDANT for their meal periods and
 17 would clock out of DEFENDANT's timekeeping system but continue to work at
 18   DEFENDANT's direction during what should have been their off-duty meal period. As a result,
 19   PLAINTIFFS and other CALIFORNIA CLASS Members forfeited minimum wages and
 20   overtime wage compensation by working without their time being correctly recorded and
 21   without compensation at the applicable rates. Further, during the CALIFORNIA CLASS
 22   PERIOD, PLAINTIFF and other CALIFORNIA CLASS Members from time to time were not
 23   paid wages for all time worked, including overtime wages, such that in the aggregate employees
 24   were underpaid wages as a result of DEFENDANT's pattern and practice of unevenly rounding
 25   time worked by its employees. DEFENDANT's policy and practice not to pay PLAINTIFFS
 26   and other CALIFORNIA CLASS Members for all time worked, is evidenced by
 27   DEFENDANT's business records.
 28
                                                   I
                                       CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 7 of 72 Page ID #:21




  1          11.    DEFENDANT also required PLAINTIFFS and CALIFORNIA CLASS Members
  2   to work off the clock without paying them for all the time they were under DEFENDANT's
  3   control.     PLAINTIFFS and CALIFORNIA CLASS Members would clock out of
  4   DEFENDANT's timekeeping system, in order to perform additional work for DEFENDANT
  5   as required to meet DEFENDANT's job requirements. Specifically, during the CALIFORNIA
  6   CLASS PERIOD, DEFENDANT engaged in the practice of requiring PLAINTIFFS and
  7   CALIFORNIA CLASS Members to perform work off the clock after clocking out in that
  8   DEFENDANT, as a condition of employment, required these employees to wait for and submit
  9   to loss prevention inspections after clocking out for meal breaks and at the end of each
 10   scheduled shift for which DEFENDANT did not provide compensation for time spent waiting
 11   for and submitting to DEFENDANT's loss prevention inspections off the clock. As a result,
 12   PLAINTIFFS and other CALIFORNIA CLASS Members forfeited minimum wage, overtime
 13   wage compensation, and meal break wages, by working without their time being correctly
 14   recorded and without compensation at the applicable rates. Further, during the CALIFORNIA
 15   CLASS PERIOD, PLAINTIFF and other CALIFORNIA CLASS Members from time to time
 16   were not paid wages for all time worked, including overtime wages, such that in the aggregate
 17   employees were underpaid wages as a result of DEFENDANT's pattern and practice of
 18   unevenly rounding time worked by its employees. DEFENDANT's policy and practice not to
 19   pay PLAINTIFFS and other CALIFORNIA CLASS Members for all time worked, is evidenced
 20   by DEFENDANT's business records.
 21         12.     State law provides that employees must be paid overtime at one-and-one-half
 22   times their "regular rate of pay." PLAINTIFFS and other CALIFORNIA CLASS Members
 23   were compensated at an hourly rate plus incentive pay that was tied to specific elements of an
 24   employee's performance.
 25         13.     The second component of PLAINTIFFS' and other CALIFORNIA CLASS
 26   Members' compensation was DEFENDANT's non-discretionary incentive program that paid
 27   PLAINTIFFS and other CALIFORNIA CLASS Members incentive wages based on their
 28
                                                   5
                                       CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 8 of 72 Page ID #:22




  1   performance for DEFENDANT.           The non-discretionary incentive program provided all
  2   employees paid on an hourly basis with incentive compensation when the employees met the
  3   various performance goals set by DEFENDANT. However, when calculating the regular rate
  4   of pay in order to pay overtime to PLAINTIFFS and other CALIFORNIA CLASS Members,
  5   DEFENDANT failed to include the incentive compensation as part of the employees' "regular
  6   rate of pay" for purposes of calculating overtime pay. Management and supervisors described
  7   the incentive program to potential and new employees as part of the compensation package. As
  8   a matter of law, the incentive compensation received by PLAINTIFFS and other CALIFORNIA
  9, CLASS Members must be included in the "regular rate of pay." The failure to do so has
 10   resulted in an underpayment of overtime compensation to PLAINTIFFS and other
 11   CALIFORNIA CLASS Members byDEFENDANT. Further, DEFENDANTunderpaid sickpay
 12   wages to PLAINTIFFS and other CALIFORNIA CLASS Members by failing to pay such wages
 13   at the regular rate of pay. Specifically, PLAINTIFFS and other non-exempt employees
 14   regularly earn non-discretionary remuneration, including but not limited to, incentives, shift
 15   differential pay, and bonuses. Rather than pay sick pay at the regular rate of pay, DEFENDANT
 16   underpaid sick pay to PLAINTIFFS and other CALIFORNIA CLASS Members at their base
 17   rates of pay.
 18          14.      In violation of the applicable sections of the California Labor Code and the
 19   requirements of the Industrial Welfare Commission ("IWC") Wage Order, DEFENDANT
 201 intentionally and knowingly failed to compensate PLAINTIFFS and the other members of the
 21   CALIFORNIA CLASS at the correct rate of pay for all overtime worked. This policy and
 221 practice of DEFENDANT was intended to purposefully avoid the payment of the correct
 23   overtime compensation as required by California law which allowed DEFENDANT to illegally
 24   profit and gain an unfair advantage over competitors who complied with the law. To the extent
 25   equitable tolling operates to toll claims by the CALIFORNIA CLASS against DEFENDANT,
 26   the CALIFORNIA CLASS PERIOD should be adjusted accordingly.
 27          15.      As a result of their rigorous work schedules, PLAINTIFFS and other
 28
                                                   6
                                        CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 9 of 72 Page ID #:23




   1   CALIFORNIA CLASS Members were also from time to time unable to take off duty meal
   2   breaks and were not fully relieved of duty for meal periods. PLAINTIFFS and other
   3   CALIFORNIA CLASS Members were from time to time required to perform work as ordered
   4   by DEFENDANT for more than five (5) hours during a shift without receiving an off-duty meal
   5   break. Further, DEFENDANT failed to provide PLAINTIFFS and CALIFORNIA CLASS
   6   Members with a second off-duty meal period from time to time in which these employees are
   71 required by DEFENDANT to work ten (10) hours of work from time to time. PLAINTIFF S and
   8   the other CALIFORNIA CLASS Members therefore forfeit meal breaks without additional
  9    compensation and in accordance with DEFENDANT's corporate policy and practice.
 10           16.    During the CALIFORNIA CLASS PERIOD, PLAINTIFFS and other
 11    CALIFORNIA CLASS Members were also from time to time required to work in excess of four
 12    (4) hours without being provided ten (10) minute rest periods. Further, these employees are
 13    denied their first rest periods of at least ten (10) minutes for some shifts worked of at least two
 14    (2) to four (4) hours, a first and second rest period of at least ten (10) minutes for some shifts
 15    worked of between six (6) and eight (8) hours, and a first, second and third rest period of at
 16    least ten (10) minutes for some shifts worked of ten (10) hours or more from time to time.
 17    PLAINTIFFS and other CALIFORNIA CLASS Members are also not provided with one hour
 18    wages in lieu thereof. As a result of their rigorous work schedules, PLAINTIFFS and other
 19    CALIFORNIA CLASS Members are periodically denied their proper rest periods by
 20    DEFENDANT and DEFENDANT's managers. Additionally, the applicable California Wage
 21    Order requires employers to provide employees with off-duty rest periods, which the California
 22    Supreme Court defined as time during which an employee is relieved from all work related
 23    duties and free from employer control. In so doing, the Court held that the requirement under
 24    California law that employers authorize and permit all employees to take rest period means that
 25    employers must relieve employees of all duties and relinquish control over how employees
 26    spend their time which includes control over the locations where employees may take their rest
 27    period. Employers cannot impose controls that prohibit an employee from taking a brief walk -
 28
                                                      7
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 10 of 72 Page ID #:24




   1    five minutes out, five minutes back. Here, DEFENDANT's policyrestricted PLAINTIFFS and
   2    other CALIFORNIA CLASS Members from unconstrained walks and required these employees
   3I to remain on DEFENDANT's premises under DEFENDANT's control during what should have
   4   been their paid, off duty rest periods.
   5          17.    DEFENDANT intentionally and knowingly failed to reimburse and indemnify
   6   PLAINTIFFS and the other CALIFORNIA CLASS Members for required business expenses
   7   incurred by PLAINTIFFS and other CALIFORNIA CLASS Members in direct consequence
   8   of discharging their duties on behalf of DEFENDANT. Under California Labor Code Section
   9   2802, employers are required to indemnify employees for all expenses incurred in the course
  10   and scope of their employment. Cal. Lab. Code § 2802 expressly states that "an employer shall
  11   indemnify his orher employee for all necessary expenditures or losses incurred by the employee
  12   in direct consequence of the discharge of his or her duties, or of his or her obedience to the
  13   directions of the employer, even though unlawful, unless the employee, at the time of obeying
  14   the directions, believed them to be unlawful."
  15          18.    Inthe course oftheir employmentPLAINTIFFS and other CALIFORNIA CLASS
  16   Members as a business expense, were required by DEFENDANT to use their own personal
 17    cellular phones as a result of and in furtherance of their job duties as employees for
 18    DEFENDANT but were not reimbursed or indemnified by DEFENDANT for the cost
 19    associated with the use of their personal cellular phones for DEFENDANT's benefit.
 20    Specifically, PLAINTIFFS and other CALIFORNIA CLASS Members were required by
 21    DEFENDANT to use their personal cellular phones to for work related issues. As a result, in
 22    the course of their employment with DEFENDANT, PLAINTIFFS and other members of the
 23    CALIFORNIA CLASS incurred unreimbursed business expenses which included, but were not
 24 I limited to, costs related to the use of their personal cellular phones all on behalf of and for the
 25    benefit of DEFENDANT.
 26          19.    Specifically as to PLAINTIFFS' pay, DEFENDANT provided compensation to
 27    them in the form of two components. One component of PLAINTIFFS' compensation was a
 28
                                                      8
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 11 of 72 Page ID #:25




   1   base hourly wage.     The second component of PLAINTIFFS' compensation was non-
   2   discretionary incentive wages as described above. DEFENDANT paid the incentive wages, so
   3   long as PLAINTIFFS met certain predefined performance requirements. PLAINTIFFS met
   4   DEFENDANT's predefined eligibility performance requirements in various pay periods
   5   throughout their employment with DEFENDANT and DEFENDANT paid PLAINTIFFS the
   6   incentive wages. During these pay periods in which PLAINTIFFS were paid the non-
   7   discretionary incentive wages by DEFENDANT, PLAINTIFFS also worked overtime for
   8' DEFENDANT, but DEFENDANT never included the incentive coinpensation in PLAINTIFFS'
   9   regular rate of pay for the purposes of calculating what should have been PLAINTIFFS'
  10   accurate overtime rate and thereby underpaid PLAINTIFFS for overtime worked throughout
  11   their employment with DEFENDANT. The incentive compensation paid by DEFENDANT
  12   constituted wages within the meaning of the California Labor Code and thereby should have
 13    been part of PLAINTIFFS' "regular rate of pay." PLAINTIFFS were also from time to time
  14   unable to take off duty meal and rest breaks and were not fully relieved of duty for their meal
  15   periods. PLAINTIFFS were required to perform worlc as ordered by DEFENDANT for more
 16    than five (5) hours during a shift without receiving an off-duty meal break and/or PLAINTIFFS
 17    were also from time to time interrupted and performed work for DEFENDANT during what
 18    should have been PLAINTIFFS' off duty meal and rest periods. Further, DEFENDANT failed
 19    to provide PLAINTIFFS with a second off-duty meal period from time to time in which they
 20    were required by DEFENDANT to work ten (10) hours of work. PLAINTIFFS therefore
 21    forfeited meal and rest breaks without additional compensation and in accordance with
 22    DEFENDANT's corporate policy and practice. To date, DEFENDANT has not fully paid
 23    PLAINTIFFS the wages still owed to them or any waiting time penalties owed to them under
 24    Cal. Lab. Code § 203. The amount in controversy for PLAINTIFFS individually does not
 25    exceed the sum or value of $75,000.
 26
 27
 28
                                                    ,
                                        CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 12 of 72 Page ID #:26




   1                                    JURISDICTION AND VENUE
   2              20.   This Court has jurisdiction over this Action pursuant to California Code of Civil
   3   I   Procedure, Section 410.10 and California Business & Professions Code, Section 17203. This
   4   I   action is brought as a Class Action on behalf of PLAINTIFFS and similarly situated employees
   5   I   of DEFENDANT pursuant to Cal. Code of Civ. Proc. § 382.
   6              21.   Venue is proper in this Court pursuant to California Code of Civil Procedure,
   7       Sections 395 and 395.5, because DEFENDANT (i) currentlymaintains and at all relevant times
   8       maintained offices and facilities in this County and/or conducts substantial business in this
   9       County, and (ii) committed the wrongful conduct herein alleged in this County against members
  10       of the CALIFORNIA CLASS and CALIFORNIA LABOR SUB-CLASS.
  11
  12                                     THE CALIFORNIA CLASS
  13             22.    PLAINTIFFS bring the First Cause of Action for Unfair, Unlawful and Deceptive
  14       Business Practices pursuant to Cal. Bus. & Prof. Code §§ 17200, et seq. (the "UCL") as a Class
  15       Action, pursuant to Cal. Code of Civ. Proc. § 382, on behalf of a California class, defined as
  16       all individuals who are or previously were employed by DEFENDANT in a California
  17       Distribution Center and classified as non-exempt Warehouse Associate employees (the
  18       "CALIFORNIA CLASS") at any time during the period beginning four (4) years prior to the
  19       filing of this Complaint and ending on the date as determined by the Court (the "CALIFORNIA
  20       CLASS PERIOD"). The amount in controversy for the aggregate claim of CALIFORNIA
  21       CLASS Members is under five million dollars ($5,000,000.00). To the extent equitable tolling
  22       operates to toll claims bythe CALIFORNIA CLASS against DEFENDANT, the CALIFORNIA
  23       CLASS PERIOD should be adjusted accordingly.
  24             23.    The California Legislature has commanded that "all wages... ...earned by any
  25   I   person in any employment are due and payable twice during each calendar month, on days
  26       designated in advance by the employer as the regular paydays", and further that "[a]ny work
  27       in excess of eight hours in one workday and any work in excess of 40 hours in any one
  28
                                                       10
                                            CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 13 of 72 Page ID #:27




   1   workweek ... shall be compensated at the rate of no less than one and one-half times the
   2   regular rate of pay for an employee." (Lab. Code § 204 and § 510(a).) The Industrial Welfare
   3   Commission (IWC), however, is statutorily authorized to "establish exemptions from the
   4   requirement that an overtime rate of compensation be paid... ...for executive, administrative, and
   5   professional employees, provided [inter alia] that the employee is primarily engaged in duties
   6   that meet the test of the exemption, [and] customarily and regularly exercises discretion and
   7   independent judgment in performing those duties..." (Lab. Code § 510(a).) Neither the
   8   PLAINTIFFS nor the other members of the CALIFORNIA CLASS and/or the CALIFORNIA
   9   LABOR SUB-CLASS qualify for exemption from the above requirements.
  10          24.    DEFENDANT, in violation of the applicable Labor Code, Industrial Welfare
  11   Commission ("IWC") Wage Order requirements, and the applicable provisions of California
  12   law, intentionally, knowingly, and wilfully, engaged in a practice whereby DEFENDANT failed
  13   to correctly calculate and record minimum wage, and overtime compensation for all time
  14   worked by PLAINTIFFS and the other members of the CALIFORNIA CLASS, even though
  15   DEFENDANT enjoyed the benefit of this work, required employees to perform this work and
  16   permitted or suffered to permit this work.
  17         25.     DEFENDANT has the legal burden to establish that each and every
  18   CALIFORNIA CLASS Member is paid the applicable rate for all overtime worked and to
  19   accurately calculate the compensation that PLAINTIFFS and members of the CALIFORNIA
  20   CLASS were awarded by DEFENDANT. DEFENDANT, however, failed to have in place
  21   during the CALIFORNIA CLASS PERIOD and still failed to have in place a policy or practice
  22   to ensure that each and every CALIFORNIA CLASS Member was paid the applicable overtime
  23   rate for all overtime worked, so as to satisfy their burden. This common business practice
  24   applicable to each and every CALIFORNIA CLASS Member can be adjudicated on a class-
  25   wide basis as unlawful, unfair, and/or deceptive under Cal. Business & Professions Code §§
  26   17200, et seq. (the "UCL") as causation, damages, and reliance are not elements of this claim.
  27         26.     At no time during the CALIFORNIA CLASS PERIOD was the compensation for
  28
                                                     11
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 14 of 72 Page ID #:28




   1   any member of the CALIFORNIA CLASS properly recalculated so as to compensate the
   2   employee for all overtime worked at the applicable rate, as required by California Labor Code
   3   §§ 204 and 510, et seq. At no time during the CALIFORNIA CLASS PERIOD was the
   4   overtime compensation for any member of the CALIFORNIA CLASS properly recalculated so
   5   as to include all earnings in the overtime compensation calculation as required by California
   6   Labor Code §§ 510, et seq.
   7         27.    The CALIFORNIA CLASS, is so numerous that joinder of all CALIFORNIA
   8   CLASS Members is impracticable.
   9         28.    DEFENDANT violated the rights of the CALIFORNIA CLASS under California
  10   law by:
  11                (a)    Violating the California Unfair Competition Laws, Cal. Bus. & Prof. Code
  12                       §§ 17200, et seq., by unlawfully, unfairly and/or deceptively having in
  13                       place company policies, practices and procedures that failed to pay all
  14                       wages due the CALIFORNIA CLASS for all overtime worked, and failed
  15                       to accurately record the applicable rates of all overtime worked by the
  16                       CALIFORNIA CLASS;
  17                (b)    Committing an act of unfair competition in violation of the California
  18                       Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
  19                       unlawfully, unfairly, and/or deceptivelyhaving in place a companypolicy,
  20                       practice and procedure that failed to correctly calculate overtime
  21                       compensation due to PLAINTIFFS and the members of the
  22                       CALIFORNIA CLASS;
  23                (c)    Committing an act of unfair competition in violation of the California
  24                       Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
  25                       failing to provide mandatory meal and/or rest breaks to PLAINTIFFS and
  26                       the CALIFORNIA CLASS members;
  27                (d)    Committing an act of unfair competition in violation of the California
  28
                                                   12
                                       CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 15 of 72 Page ID #:29




   1                          Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
   2                          unlawfully, unfairly and deceptively having in place company policies,
   3                          practices and procedures that denied PLAINTIFFS and the members of
   4                          the CALIFORNIA CLASS the correct minimum wages and otherwise
   5                          violated applicable law; and,
   6I                  (e)    Committing an act of unfair competition in violation of the California
   7                          Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200 et seq., by
   8                          violating Cal. Lab. Code § 2802 by failing to reimburse PLAINTIFFS and
   9                          the CALIFORNIA CLASS members with necessary expenses incurred in
  10                          the discharge of their job duties.
  11            29.    This Class Action meets the statutory prerequisites for the maintenance of a Class
  12     Action as set forth in Cal. Code of Civ. Proc. § 382, in that:
  13                   (a)    The persons who comprise the CALIFORNIA CLASS are so numerous
  14                          that the joinder of all such persons is impracticable and the disposition of
  15                          their claims as a class will benefit the parties and the Court;
  16                   (b)    Nearly all factual, legal, statutory, declaratory and injunctive relief issues
  17                          that are raised in this Complaint are common to the . CALIFORNIA
  18                          CLASS will apply to every member of the CALIFORNIA CLASS;
  19                   (c)    The claims of the representative PLAINTIFFS are typical of the claims of
  20                          each member of the CALIFORNIA CLASS. PLAINTIFFS, like all the
  21                          other members of the CALIFORNIA CLASS, are subjected to the
  22                          employment practices of DEFENDANT and are non-exempt employees
  23                          paid on an hourly basis who have been subjected to the DEFENDANT's
  24                          practice and policy described herein. PLAINTIFFS sustained economic
  25                          injury as a result of DEFENDANT's employment practices.
  26                          PLAINTIFFS and the members of the CALIFORNIA CLASS were and
  27                          are similarly or identically harmed by the same unlawful, deceptive, and
  28 1
                                                       13
                                           CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 16 of 72 Page ID #:30




   1                       unfair misconduct engaged in by DEFENDANT; and,
   2                (d)    The representative PLAINTIFFS will fairly and adequately represent and
   3                       protect the interest of the CALIFORNIA CLASS, and have retained
   4                       counsel who are competent and experienced in Class Action litigation.
   5                       There are no material conflicts between the claims of the representative
   6                       PLAINTIFFS and the members of the CALIFORNIA CLASS that would
   7                       make class certification inappropriate. Counsel for the CALIFORNIA
   8                       CLASS will vigorously assert the claims of all CALIFORNIA CLASS
   9                       Members.
  10         30.    In addition to meeting the statutory prerequisites to a Class Action, this action
  11   is properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:
  12                (a)    Without class certification and determination of declaratory, injunctive;
  13                       statutory and other legal questions within the class format, prosecution of
  14                       separate actions by individual members of the CALIFORNIA CLASS will
  15                       create the risk of:
  16                       1)     Inconsistent or varying adjudications with respect to individual
  17                              members of the CALIFORNIA CLASS which would establish
  18                              incompatible standards of conduct for the parties opposing the
  19                              CALIFORNIA CLASS; and/or,
  20                       2)     Adjudication with respect to individual members of the
  21                              CALIFORNIA CLASS which would as a practical matter be
  22                              dispositive of interests of the other members not party to the
  23                              adjudication or substantially impair or impede their ability to
  24                              protect their interests.
  25                (b)    The parties opposing the CALIFORNIA CLASS have acted or refused to
  26                       act on grounds generally applicable to the CALIFORNIA CLASS, making
  27                       appropriate class-wide relief with respect to the CALIFORNIA CLASS
  28                                                 14
                                        CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 17 of 72 Page ID #:31




   1                   as a whole in that DEFENDANT failed to pay all wages due. Including
   2                   the correct overtime rate, for all worked by the members of the
   3                   CALIFORNIA CLASS as required by law;
   4                   1)     With respect to the First Cause of Action, the final relief on behalf
   5                          of the CALIFORNIA CLASS sought does not relate exclusively to
   6                          restitution because through this claim PLAINTIFFS seek
   7                          declaratory relief holding that the DEFENDANT's policy and
   8                          practices constitute unfair competition, along with declaratory
   9                          relief, injunctive relief, and incidental equitable relief as may be
  10                          necessary to prevent and remedy the conduct declared to constitute
  11                          unfair competition;
  12             (c)   Common questions of law and fact exist as to the members of the
  13                   CALIFORNIA CLASS, with respect to the practices and violations of
  14                   California law as listed above, and predominate over any question
  15                   affecting only individual CALIFORNIA CLASS Members, and a Class
  16                   Action is superior to other available methods for the fair and efficient
  17                   adjudication of the controversy, including consideration of:
  18                   1)     The interests of the members of the CALIFORNIA CLASS in
  19                          individually controlling the prosecution or defense of separate
  20                         actions in that the substantial expense of individual actions will be
  21                         avoided to recover the relatively small amount of economic losses
  22                         sustained by the individual CALIFORNIA CLASS Members when
  23                         compared to the substantial expense and burden of individual
  24                         prosecution of this litigation;
  25                   2)    Class certification will obviate the need for unduly duplicative
  26                         litigation that would create the risk of:
  27                         A.     Inconsistent or varying adjudications with respect to
 28                                            15
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 18 of 72 Page ID #:32




   1                                     individual members of the CALIFORNIA CLASS, which
   2                                     would establish incompatible standards of conduct for the
   3                                     DEFENDANT; and/or,
   4                              B.     Adjudications with respect to individual members of the
   5                                     CALIFORNIA CLASS would as a practical matter be
   6                                     dispositive of the interests of the other members not parties
   7                                     to the adjudication or substantially impair or impede their
   8                                     ability to protect their interests;
   9                       3)     In the context of wage litigation because a substantial number of
  10                              individual CALIFORNIA CLASS Members will avoid asserting
  11                              their legal rights out of fear of retaliation by DEFENDANT, which
  12                              may adversely affect an individual's job with DEFENDANT or
  13                              with a subsequent employer, the Class Action is the only means to
  14                              assert their claims through a representative; and,
  15                       4)     A class action is superior to other available methods for the fair
  16                              and efficient adjudication of this litigation because class treatment
  17                              will obviate the need for unduly and unnecessary duplicative I
  18                              litigation that is likely to result in the absence of certification of
  19                              this action pursuant to Cal. Code of Civ. Proc. § 382.
  20         31.    This Court should permit this action to be maintained as a Class Action pursuant
  21   to Cal. Code of Civ. Proc. § 382 because:
  22                (a)    The questions of law and fact common to the CALIFORNIA CLASS
  23                       predominate over any question affecting only individual CALIFORNIA
  24                       CLASS Members because the DEFENDANT's employment practices are
  25                       applied with respect to the CALIFORNIA CLASS;
  26                (b)    A Class Action is superior to any other available method for the fair and
  27                       efficient adjudication of the claims of the members of the CALIFORNIA
  28                                                16
                                        CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 19 of 72 Page ID #:33




   1                   CLASS because in the context of employment litigation a substantial
   2                   number of individual CALIFORNIA CLASS Members will avoid
   3                   asserting their rights individually out of fear of retaliation or adverse
   4                   impact on their employment;
   5             (c)   The members of the CALIFORNIA CLASS are so numerous that it is
   6                   impractical to bring all members of the CALIFORNIA CLASS before the
   71                  Court;
   8             (d)   PLAINTIFFS, and the other CALIFORNIA CLASS Members, will not be
   9                   able to obtain effective and economic legal redress unless the action is
  10                   maintained as a Class Action;
  11             (e)   There is a community of interest in obtaining appropriate legal and
  12                   equitable relief for the acts of unfair competition, statutory violations and
  13                   other improprieties, and in obtaining adequate compensation for the
  14                   damages and injuries which DEFENDANT's actions have inflicted upon
  15                   the CALIFORNIA CLASS;
  16             (f)   There is a community of interest in ensuring that the combined assets of
  17                   DEFENDANT are sufficient to adequately compensate the members of
  18                   the CALIFORNIA CLASS for the injuries sustained;
  19             (g)   DEFENDANT has acted or refused to act on grounds generally applicable
  20                   to the CALIFORNIA CLASS, thereby making final class-wide relief
  21                   appropriate with respect to the CALIFORNIA CLASS as a whole;
  22             (h)   The members ofthe CALIFORNIA CLASS are readily ascertainable from
  23                   the business records of DEFENDANT; and,
  24             (i)   Class treatment provides manageable judicial treatment calculated to bring
  25                   a efficient and rapid conclusion to all litigation of all wage and hour I
  26                   related claims arising out of the conduct of DEFENDANT as to the
  27                   members of the CALIFORNIA CLASS.
  28                                            17
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 20 of 72 Page ID #:34




               32.     DEFENDANT maintains records from which the Court can ascertain and identify
   2    by job title each of DEFENDANT's employees who as have been intentionally subjected to
   3    DEFENDANT's conduct as herein alleged. PLAINTIFFS will seek leave to amend the
   4    Complaint to include any additional job titles of similarly situated employees when they have
   5    been identified.
   6                            THE CALIFORNIA LABOR SUB-CLASS
   7           33.     Plaintiff Reynosa further brings the Second, Third, Fourth, Fifth, Sixth and
   8    Seventh and causes of Action on behalf of a California sub-class, defined as all members of the
   9    CALIFORNIA CLASS employed by DEFENDANT in a California Distribution Center and
  10    classified as non-exempt Warehouse Associate employees (the "CALIFORNIA LABOR SUB-
  11    CLASS") at any time during the period three (3) years prior to the filing of the complaint and .
  12    ending on the date as determined by the Court (the "CALIFORNIA LABOR SUB-CLASS
  1"3   PERIOD") pursuant to Cal. Code of Civ. Proc. § 382. The amount in controversy for the
  14    aggregate claim of CALIFORNIA LABOR SUB- CLASS Members is under five million
  15    dollars ($5,000,000.00).
  16          34.      DEFENDANT, in violation of the applicable Labor Code, Industrial Welfare
  17    Commission ("IWC") Wage Order requirements, and the applicable provisions of California
  18    law, intentionally, knowingly, andwilfully, engaged in a practice whereby DEFENDANT failed
  19    to correctly calculate minimum wage and overtime compensation for the all time worked by
  20    Plaintiff Reynosa and the other members of the CALIFORNIA LABOR SUB-CLASS, even
  21    though DEFENDANT enjoyed the benefit of this work, required employees to perform this
  22    work and permitted or suffered to permit this work.           DEFENDANT          denied these
  23    CALIFORNIA LABOR SUB-CLASS Members wages at the correct amount to which these
 24     employees are entitled in order to unfairly cheat the competition and unlawfully profit. To the
 25     extent equitable tolling operates to toll claims by the CALIFORNIA LABOR SUB-CLASS
 26     against DEFENDANT, the CALIFORNIA LABOR SUB-CLASS PERIOD should be adjusted
 27     accordingly.
 28                                                  18
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 21 of 72 Page ID #:35




   1         35.     DEFENDANT maintains records from which the Court can ascertain and identify
   2   by name and job title, each of DEFENDANT's employees who have been intentionally
   3   subjected to DEFENDANT's conduct as herein alleged. Plaintiff Reynosa will seek leave to
   4   amend the complaint to include any additional job titles of similarly situated employees when
   5 I they have been identified.
   6         36.    The CALIFORNIA LABOR SUB-CLASS is so numerous that joinder of all
   7 I CALIFORNIA LABOR SUB-CLASS Members is impracticable.
   8         37.    Common questions of law and fact exist as to members of the CALIFORNIA
   9   LABOR SUB-CLASS, including, but not limited, to the following:
  10                (a)    Whether DEFENDANT unlawfully failed to correctly calculate and pay
  11                       overtime wages and minimum wages to members of the CALIFORNIA
  12                       LABOR SUB-CLASS in violation of the California Labor Code and
  13                       California regulations and the applicable California Wage Order;
  14                (b)    Whether the members of the CALIFORNIA LABOR SUB-CLASS were
  15                       entitled to overtime compensation for overtime worked under the overtime
  16                       pay requirements of California law;
  17                (c)    Whether DEFENDANT failed to accurately record the applicable
  18                       overtime rates for all overtime worked Plaintiff Reynosa and the other
  19                       members of the CALIFORNIA LABOR SUB-CLASS;
  20                (d)    Whether DEFENDANT failed to provide Plaintiff Reynosa and the other
  21                       members of the CALIFORNIA LABOR SUB-CLASS with legally
 22                        required uninterrupted thirty (30) minute meal breaks and rest periods;
 23                 (e)    Whether DEFENDANT failed to provide Plaintiff Reynosa and the other
 24                        members of the CALIFORNIA LABOR SUB-CLASS with accurate
 25                        itemized wage statements;
 26                 (f)    Whether DEFENDANT engaged in unfair competition bythe above-listed
 27                        conduct;
 28                                                19
                                       CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 22 of 72 Page ID #:36




   1                (g)    The proper measure of damages and penalties owed to the members of the
   2                       CALIFORNIA LABOR SUB-CLASS; and,
   3                (h)    Whether DEFENDANT's conduct was willful.
   4         38.    DEFENDANT violated the rights of the CALIFORNIA LABOR SUB-CLASS
   5   under California law by:
   6                (a)    Violating Cal. Lab. Code §§ 510,    et seq.,   by failing to accurately pay
   7                       Plaintiff Reynosa and the members of the CALIFORNIA LABOR SUB-
   8                       CLASS the correct overtime pay for which DEFENDANT is liable
   9                       pursuant to Cal. Lab. Code § 1194 &§ 1198;
  10                (b)    Violating Cal. Lab. Code §§ 1194, 1197 & 1197.1 et seq., by failing to
  11                       accurately pay the Plaintiff Reynosa and the members of the
  12                       CALIFORNIA LABOR SUB-CLASS the correct minimum wage for
  13                       which DEFENDANT is liable pursuant to Cal. Lab. Code §§ 1194 and
  14                       1197, and 1197.1;
  15                (c)    Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide Plaintiff
  16                       Reynosa and the other members of the CALIFORNIA LABOR SUB-
  17                       CLASS all legallyrequired off-duty, uninterrupted thirty (30) minute meal
  18                       breaks and the legally required rest breaks;
  19                (d)    Violating Cal. Lab. Code §§ 201, 202 and/or 203, which provides that
  20                      when an employee is discharged or quits from employment, the employer
  21                      must pay the employee all wages due without abatement, by failing to
  22                      tender full payment and/or restitution of wages owed or in the manner
  23                      required by California law to the members of the CALIFORNIA LABOR
  24                       SUB-CLASS who have terminated their employment; and,
  25                (e)   Committing an act of unfair competition in violation of the California
  26                      Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200 et seq., by
 27                       violating Cal. Lab. Code § 2802 by failing to reimburse Plaintiff Reynosa
 28                                                20
                                       CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 23 of 72 Page ID #:37




   1                         and the CALIFORNIA LABOR SUB-CLASS members with necessary
   2                         expenses incurred in the discharge of their job duties.
   3           39.    This Class Actionmeets the statutoryprerequisites forthe maintenance of a Class
   4    Action as set forth in Cal. Code of Civ. Proc. § 382, in that:
   5                  (a)    The persons who comprise the CALIFORNIA LABOR SUB-CLASS are
   6                         so numerous that the joinder of all CALIFORNIA LABOR SUB-CLASS
   7                         Members is impracticable and the disposition of their claims as a class
   8                         will benefit the parties and the Court;
   9                  (b)    Nearly all factual, legal, statutory, declaratory and injunctive relief issues
  10                         that are raised in this Complaint are common to the CALIFORNIA
  11                         LABOR SUB-CLASS and will apply to every member of the
  12                         CALIFORNIA LABOR SUB-CLASS;
  13                  (c)    The claims of the representative Plaintiff Reynosa are typical of the claims
  14'                        of each member of the CALIFORNIA LABOR SUB-CLASS. Plaintiff
  15                         Reynosa, like all the other members of the CALIFORNIA LABOR SUB-
  16                         CLASS, is a non-exempt employee who has been subjected to the
  17                         DEFENDANT's practice and policy described herein. Plaintiff Reynosa
  18                         sustained economic injury as a result of DEFENDANT's employment
  19                         practices. Plaintiff Reynosa and the members of the CALIFORNIA
  20                         LABOR SUB-CLASS were and are similarly or identically harmed by the
  21                         same unlawful, deceptive, and unfair misconduct engaged in by I
  22                         DEFENDANT; and,
  23                  (d)    The representative Plaintiff Reynosa will fairly and adequately represent
  24                         and protect the interest of the CALIFORNIA LABOR SUB-CLASS, and
  25                         has retained counsel who are competent and experienced in Class Action
  26                         litigation. There are no material conflicts between the claims of the
  27                         representative Plaintiff Reynosa and the members of the CALIFORNIA
  28                                                  21
                                          CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 24 of 72 Page ID #:38




   1                       LABOR SUB-CLASS that would make class certification inappropriate.
   2                       Counsel for the CALIFORNIA LABOR SUB-CLASS will vigorously
   3                       assert the claims of all CALIFORNIA LABOR SUB-CLASS Members.
   4         40.    In addition to meeting the statutory prerequisites to a Class Action, this action is
   5 i properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:
   6                (a)    Without class certification and determination of declaratory, injunctive,
   7                       statutory and other legal questions within the class format, prosecution of
   8                       separate actions by individual members of the CALIFORNIA LABOR
   9                       SUB-CLASS will create the risk of:
  10                       1)     Inconsistent or varying. adjudications with respect to individual
  11                              members of the CALIFORNIA LABOR SUB-CLASS which
  12                              would establish incompatible standards of conduct for the parties
  13                              opposing the CALIFORNIA LABOR SUB-CLASS; or,
  14                       2)     Adjudication with respect to individual members of the
  15                              CALIFORNIA LABOR SUB-CLASS which would as a practical
  16                              matter be dispositive of interests of the other members not party to
  17                              the adjudication or substantially impair or impede their ability to
  18                              protect their interests.
  19                (b)    The parties opposing the CALIFORNIA LABOR SUB-CLASS have acted
  20                       or refused to act on grounds generally applicable to the CALIFORNIA
  21                       LABOR SUB-CLASS, making appropriate class-wide relief with respect
  22                       to the CALIFORNIA LABOR SUB-CLASS as a whole in that
  23                       DEFENDANT failed to pay all wages due. Including the correct overtime
  24                      rate, for all overtime worked by the members of the CALIFORNIA
  25                      LABOR SUB-CLASS as required by law;
  26                (c)   Common questions of law and fact predominate as to the members of the
  27                      CALIFORIVIA LABOR SUB-CLASS, with respect to the practices and
 28                                                 22
                                        CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 25 of 72 Page ID #:39




   1                   violations of California Law as listed above, and predominate over any
   2                   question affecting only individual CALIFORNIA LABOR SUB-CLASS
   3                   Members, and a Class Action is superior to other available methods for
   4                   the fair and efficient adjudication of the controversy, including
   5                   consideration of:
   6                   1)    The interests of the members of the CALIFORNIA LABOR SUB-
   7                         CLASS in individually controlling the prosecution or defense of
   8                         separate actions in that the substantial expense of individual
   9                         actions will be avoided to recover the relatively small amount of
  10                         economic losses sustained by the individual CALIFORNIA
  11                         LABOR SUB-CLASS Members when compared to the substantial
  12                         expense and burden of individual prosecution of this litigation;
  13                   2)    Class certification will obviate the need for unduly duplicative
  14                         litigation that would create the risk of:
  15                         A.     Inconsistent or varying adjudications with respect to
  16                                individual members of the CALIFORNIA LABOR SUB-
  17                                CLASS, which would establish incompatible standards of
  18                                conduct for the DEFENDANT; and/or,
  19                         B.     Adjudications with respect to individual members of the
  20                                CALIFORNIA LABOR SUB-CLASS would as a practical
  21                                matter be dispositive of the interests of the other members
  22                                not parties to the adjudication or substantially impair or
  23                                impede their ability to protect their interests;
  24                   3)    In the context of wage litigation because a substantial number of
  25                         individual CALIFORNIA LABOR SUB-CLASS Members will
  26                         avoid asserting their legal rights out of fear of retaliation by
 27                          DEFENDANT, which may adversely affect an individual's job
 28                                           23
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 26 of 72 Page ID #:40




   1                              with DEFENDANT or with a subsequent employer, the Class
   2                              Action is the only means to assert their claims through a
   3                              representative; and,
   4                       4)     A class action is superior to other available methods for the fair
   5                              and efficient adjudication of this litigation because class treatment
   6                              will obviate the need for unduly and unnecessary duplicative
   7                              litigation that is likely to result in the absence of certification of
   8                              this action pursuant to Cal. Code of Civ. Proc. § 382.
   9          41.    This Court should permit this action to be maintained as a Class Action pursuant
  10   to Cal. Code of Civ. Proc. § 382 because:.
  11                (a)    The questions of law and fact common to the CALIFORNIA LABOR
  12                       SUB-CLASS predominate over any question affecting only individual
  13                       CALIFORNIA LABOR SUB-CLASS Members;
  14                (b)    A Class Action is superior to any other available method for the fair and
  15                       efficient adjudication of the claims of the members of the CALIFORNIA
  16                       LABOR SUB-CLASS because in the context of employment litigation a
  17                       substantial number of individual CALIFORNIA LABOR SUB-CLASS
  18                       Members will avoid asserting their rights individually out of fear of
  19                       retaliation or adverse impact on their employment;
  20                (c)    The members of the CALIFORNIA LABOR SUB-CLASS are so
 21                        numerous that it is impractical to bring all members of the CALIFORNIA
 22                        LABOR SUB-CLASS before the Court;
 23                 (d)    Plaintiff Reynosa, and the other CALIFORNIA LABOR SUB-CLASS
 24                        Members, will not be able to obtain effective and economic legal redress
 25                        unless the action is maintained as a Class Action;
 26                 (e)    There is a community of interest in obtaining appropriate legal and
 27                        equitable relief for the acts of unfair competition, statutory violations and
 28                                                 24
                                        CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 27 of 72 Page ID #:41




   1                       other improprieties, and in obtaining adequate compensation for the
   2                       damages and injuries which DEFENDANT's actions have inflicted upon
   3                       the CALIFORNIA LABOR SUB-CLASS;
   4                 (f)   There is a community of interest in ensuring that the combined assets of
   5                       DEFENDANT are sufficient to adequately compensate the members of
   6                       the CALIFORNIA LABOR SUB-CLASS for the injuries sustained;
   7                 (g)   DEFENDANT has acted or refused to act on grounds generally applicable
   8                       to the CALIFORNIA LABOR SUB-CLASS, thereby making final class-
   9                       wide relief appropriate with respect to the CALIFORNIA LABOR SUB-
  10                       CLASS as a whole;
  11                (h)    The members of the CALIFORNIA LABOR SUB-CLASS are readily
  12                       ascertainable from the business records of DEFENDANT.                 The
  13                       CALIFORNIA LABOR SUB-CLASS consists of all CALIFORNIA
  14                       CLASS Members classified as non-exempt employees during the
  15                       CALIFORNIA LABOR SUB-CLASS PERIOD; and,
  16                (i)    Class treatment provides manageable judicial treatment calculated to bring
  17                       a efficient and rapid conclusion to all litigation of all wage and hour
  18                       related claims arising out of the conduct of DEFENDANT as to the
  19                       members of the CALIFORNIA LABOR SUB-CLASS.
  20
  21                                 FI1tST CAUSE OF ACTION
  22                               For Unlawful Business Practices
  23                         [Cal. Bus. And Prof. Code §§ 17200, et seq.]
  24       (By PLAINTIFFS and the CALIFORNIA CLASS and Against All Defendants)
 25          42.    "PLAINTIFFS, and the other members of the CALIFORNIA CLASS, reallege and
 26    incorporate by this reference, as though fully set forth herein, the prior paragraphs of this
 27    Complaint.
 28                                                25
                                        CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 28 of 72 Page ID #:42




   1          43.    DEFENDANT is a"person" as that term is defined under Cal. Bus. and Prof.
   2   Code § 17021.
   3          44.    California Business & Professions Code §§ 17200, et seq. (the "UCL") defines
   4   unfair competition as any unlawful, unfair, or fraudulent business act or practice. Section
   5   17203 authorizes injunctive, declaratory, and/or other equitable relief with respect to unfair
   6   competition as follows:
   7          Any person who engages, has engaged, or proposes to engage in unfair
              competition may be enjoined in any court of competent jurisdiction. The court
   8          may make such orders or judgments, including the appointment of a receiver, as
              may be necessary to prevent the use or employment by any person of any practice
   9          which constitutes unfair competition, as defined in this chapter, or as may be
              necessary to restore to any person in interest any money or property, real or
  10          personal, which may have been acquired by means of such unfair competition.
  11   Cal. Bus. & Prof. Code § 17203.
  12          45.    By the conduct alleged herein, DEFENDANT has engaged and continues to
  13   engage in a business practice which violates California law, including but not limited to, the
  14   applicable Wage Order(s), the California Code of Regulations and the California Labor Code
  15   including Sections 204, 210, 226.7, 510, 512, 1194, 1197, 1197.1, 1198, and 2802, for which
  16   this Court should issue declaratory and other equitable relief pursuant to Cal. Bus. & Prof. Code
  17   § 17203 as may be necessary to prevent and remedy the conduct held to constitute unfair
  18   competition, including restitution of wages wrongfully withheld.
  19          46.    By the conduct alleged herein, DEFENDANT's practices were unlawful and
  20   unfair in that these practices violated public policy, are immoral, unethical, oppressive,
  21   unscrupulous or substantially injurious to employees, and are without valid justification or
  22   utility for which this Court should issue equitable and injunctive relief pursuant to Section
  23   17203 of the California Business & Professions Code, including restitution ofwages wrongfully
  24   withheld.
  25         47.     By the conduct alleged herein, DEFENDANT's practices were deceptive and
  26   fraudulent in that DEFENDANT's policy and practice failed to pay PLAINTIFFS, and other
  27   members of the CALIFORNIA CLASS, minimum wages and overtime wages due for all time
  28                                                 26
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 29 of 72 Page ID #:43




   1   worked, due to business practices that cannot be justified, pursuant to the applicable Cal. Lab.
   2   Code, and Industrial Welfare Commission requirements in violation of Cal. Bus. Code §§
   3   17200, et seq., and for which this Court should issue injunctive and equitable relief, pursuant
   4   to Cal. Bus. & Prof. Code § 17203, including restitution of wages wrongfully withheld.
   5          48.    By the conduct alleged herein, DEFENDANT's practices were also unlawful,
   6 II unfair and deceptive in that DEFENDANT's employment practices caused PLAINTIFFS and
   7 I the other members of the CALIFORNIA CLASS to be underpaid during their employment with
   8   DEFENDANT.
   9          49.    By the conduct alleged herein, DEFENDANT's practices were also unfair and
  10   deceptive in that DEFENDANT's policies, practices and procedures failed to provide
  11   mandatory meal and/or rest breaks to PLAINTIFFS and the CALIFORNIA CLASS members.
  12          50.    Therefore, PLAINTIFFS demand on behalf of themselves and on behalf of each
  13   CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off-duty
  14   meal period was not timely provided for each five (5) hours of work, and/or one (1) hour of pay
  15   for each workday in which a second off-duty meal period was not timely provided for each ten
  16   (10) hours of work.
  17          51.   PLAINTIFFS demand on behalf of themselves and on behalf of each
  18   CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off duty
  19   paid rest period was not timely provided as required by law.
  20          52.   By and through the unlawful and unfair business practices described herein,
  21   DEFENDANT has obtained valuable property, money and services from PLAINTIFFS and the
  22   other members of the CALIFORNIA CLASS and has deprived them of valuable rights and
  23   benefits guaranteed by law and contract, all to the detriment of these employees and to the
  24   benefit of DEFENDANT so as to allow DEFENDANT to unfairly compete against competitors
 25    who comply with the law.
 26          53.    All the acts described herein as violations of, among other things, the Industrial
 27    Welfare Commission Wage Orders, the California Code of Regulations, and the California
 K:1                                                27
                                        CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 30 of 72 Page ID #:44




   1   Labor Code, are unlawful and in violation of public policy, are immoral, unethical, oppressive
   2   and unscrupulous, are deceptive, and thereby constitute unlawful, unfair and deceptive business
   3   practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq.
   4          54.    PLAINTIFFS and the other members of the CALIFORNIA CLASS are entitled
   5   to, and do, seek such relief as may be necessary to restore to them the money and properry
   6   which DEFENDANT has acquired, or of which PLAINTIFFS and the other members of the
   7   CALIFORNIA CLASS have been deprived, by means of the above described unlawful and
   8   unfair business practices, including earned but unpaid wages for all overtime worked.
   9          55.    PLAINTIFFS and the other members of the CALIFORNIA CLASS are further
  10   entitled to, and do, seek a declaration that the described business practices are unlawful, unfair
  11   and deceptive, and that injunctive relief should be issued restraining DEFENDANT from
  12   engaging in any unlawful and unfair business practices in the future.
  13          56.    PLAINTIFFS and the other members of the CALIFORNIA CLASS have no plain,
  14   speedy and/or adequate remedy at law that will end the unlawful and unfair business practices
  15   of DEFENDANT. Further, the practices herein alleged presently continue to occur unabated.
  16   As a result of the unlawful and unfair business practices described herein, PLAINTIFFS and
  17   the other members of the CALIFORNIA CLASS have suffered and will continue to suffer
  18   irreparable legal and economic harm unless DEFENDANT is restrained from continuing to
  19   engage in these unlawful and unfair business practices.
  20
  21                                SECOND CAUSE OF ACTION
  22                          For Failure To Pay Overtime Compensation
 23                           [Cal. Lab. Code §§ 204, 510,1194 and 1198]
 24     (By Plaintiff Reynosa and the CALIFORNIA LABOR SUB-CLASS and Against All
 25                                            Defendants)
 26          57.     Plaintiff Reynosa, and the other members of the CALIFORNIA LABOR SUB-
 27    CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
 28                                                   :
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 31 of 72 Page ID #:45




   1   paragraphs of this Complaint.
   2          58.    Plaintiff Reynosa and the other members of the CALIFORNIA LABOR SUB-
   3   CLASS bring a claim for DEFENDANT's willful and intentional violations of the California
   4   Labor Code and the Industrial Welfare Commission requirements for DEFENDANT's failure
   5   to accurately calculate the applicable rates for all overtime worked by Plaintiff Reynosa and
   6   other members of the CALIFORNIA LABOR SUB-CLASS and DEFENDANT's failure to
   7   properly compensate the members of the CALIFORNIA LABOR SUB-CLASS for overtime
   8   worked, including, work performed in excess of eight (8) hours in a workday and/or forty (40)
   9   hours in any workweek.
  10          59.    Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
  11 I public policy, an employer must timely pay its employees for all hours worked.
  12          60.    Cal. Lab. Code § 510 further provides that employees in California shall not be
  13 I employed more than eight (8) hours per workday and/or more than forty (40) hours per
  14   workweek unless they receive additional compensation beyond their regular wages in amounts
  15   specified by law.
  16          61.    Cal. Lab. Code § 1194 establishes an employee's right to recover unpaid wages,
  17 I including overtime compensation and interest thereon, together with the costs of suit. Cal. Lab.
  18   Code § 1198 further states that the einployment of an employee for longer hours than those
  19   fixed by the Industrial Welfare Commission is unlawful.
  20          62.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, Plaintiff Reynosa and
  21   CALIFORNIA LABOR SUB-CLASS Members were required, permitted or suffered by
  22   DEFENDANT to work for DEFENDANT and were not paid for all the time they worked,
  23   including overtime work. DEFENDANT maintained a wage practice of paying Plaintiff
  24   Reynosa and the other members of the CALIFORNIA LABOR SUB-CLASS without regard
  25   to the correct amount of overtime worked and correct applicable overtime rate for the amount
  26   of overtime they worked. As set forth herein, DEFENDANT's policy and practice was to
  27   unlawfully and intentionally deny timely payment of wages due for the overtime worked by
  28                                                29
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 32 of 72 Page ID #:46




   1 I Plaintiff Reynosa and the other members of the CALIFORNIA LABOR SUB-CLASS, and
   2 I DEFENDANT in fact failed to pay these employees the correct applicable overtime wages for
   3 I all overtime worked.
   4          63.    DEFENDANT's unlawful wage and hour practices manifested, without
   5   limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a result of
   6   implementing apolicy and practice that denied accurate compensation to Plaintiff Reynosa and
   7   the other members of the CALIFORNIA LABOR SUB-CLASS for all overtime worked,
   81 including, the work perfonned in excess of eight (8) hours in a workday and/or forty (40) hours
   9   in any workweek.
  10          64.    In committing these violations of the California Labor Code, DEFENDANT
  11   inaccurately calculated the amount of overtime worked and the applicable overtime rates and
  12   consequently underpaid the actual time worked by Plaintiff Reynosa and other members of the
  13   CALIFORNIA LABOR SUB-CLASS. DEFENDANT acts in an illegal attempt to avoid the
  14   payment of all earned wages, and other benefits in violation of the California Labor Code, the
  15   Industrial Welfare Commission requirements and other applicable laws and regulations.
  16          65.    As a direct result of DEFENDANT's unlawful wage practices as alleged herein,
  17 I Plaintiff Reynosa and the other members of the CALIFORNIA LABOR SUB-CLASS did not
  18   receive full compensation for all overtime worked.
  19          66.    Cal. Lab. Code § 515 sets out various categories of employees who are exempt
  20   from the overtime requirements of the law. None of these exemptions are applicable to Plaintiff
  21   Reynosa and the other members of the CALIFORNIA LABOR SUB-CLASS. Further, Plaintiff
  22   Reynosa and the other members of the CALIFORNIA LABOR SUB-CLASS were not subject
  23   to a valid collective bargaining agreement that would preclude the causes of action contained
  24   herein this Complaint. Rather, the Plaintiff Reynosa brings this Action on behalf of himself and
  25   the CALIFORNIA LABOR SUB-CLASS based on DEFENDANT's violations of non-
  26   negotiable, non-waiveable rights provided by the State of California.
  27          67.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PlaintiffReynosa and
  28                                                30
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 33 of 72 Page ID #:47




   1   the other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time worked
   2   that they are entitled to, constituting a failure to pay all earned wages.
   3          68.     DEFENDANT failed to accurately pay Plaintiff Reynosa and the other members
   4   of the CALIFORNIA LABOR SUB-CLASS overtime wages for the tiine they work which is
   5   in excess of the maximum hours permissible by law as required by Cal. Lab. Code §§ 510, 1194
   6   & 1198, even though Plaintiff Reynosa and the other members of the CALIFORNIA LABOR
   7   SUB-CLASS are required to work, and do in fact work, overtime as to which DEFENDANT
   8   failed to accurately record and pay using the applicable overtime rate as evidenced by
   9   DEFENDANT's business records and witnessed by employees.
  10          69.    By virtue of DEFENDANT's unlawful failure .to accurately pay all earned
  11   compensation to Plaintiff Reynosa and the other members of the CALIFORNIA LABOR SUB-
  12   CLASS for the true time they work, Plaintiff Reynosa and the other members of the
  13   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
  14   injury in amounts which are presently unknown to them and which will be ascertained
  15   according to proof at trial.
  16          70.    DEFENDANT knew or should have known that Plaintiff Reynosa and the other
  17   members of the CALIFORNIA LABOR SUB-CLASS are under compensated for their overtime
  18   worked. DEFENDANT elected, either through intentional malfeasance or gross nonfeasance,
  19   to not pay employees for their labor as a matter of company policy, practice and procedure, and
  20   DEFENDANT perpetrated this scheme by refusing to pay Plaintiff Reynosa and the other
  21   members of the CALIFORNIA LABOR SUB-CLASS the applicable overtime rate.
  22          71.    Inperforming the acts and practices herein alleged in violation of California labor
  23   laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for
  24   all time worked and provide them with the requisite overtime compensation, DEFENDANT
  25   acted and continues to act intentionally, oppressively, and maliciously toward Plaintiff Reynosa
 26    and the other members of the CALIFORNIA LABOR SUB-CLASS with a conscious of and
 27    utter disregard for their legal rights, or the consequences to them, and with the despicable intent
 28                                                   31
                                          CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 34 of 72 Page ID #:48




   1 I of depriving them of their property and legal rights, and otherwise causing them injury in order
   2 I to increase company profits at the expense of these employees.
   3I          72.      Plaintiff Reynosa and the other members of the CALIFORNIA LABOR SUB-
   4    CLASS therefore request recovery of all unpaid wages, including overtime wages, according
   5    to proof, interest, statutory costs, as well as the assessment of any statutory penalties against
   6    DEFENDANT, in a sum as provided by the California Labor Code and/or other applicable
   7    statutes. To the extent minimum and/or overtime compensation is determined to be owed-to the
   8    CALIFORNIA LABOR SUB-CLASS Members who have terminated their employment,
   9    DEFENDANT's conduct also violates Labor Code §§ 201 and/or 202, and therefore these
  10    individuals are also be entitled to waiting time penalties under Cal. Lab. Code § 203, which
  11    penalties are sought herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members.
  12    DEFENDANT's conduct as alleged herein was willful, intentional and not in good faith.
  13    Further, Plaintiff Reynosa and other CALIFORNIA LABOR SUB-CLASS Members are
  14    entitled to seek and recover statutory costs.
  15
  16                                   THIRD CAUSE OF ACTION
  17                               For Failure To Pay Minimum Wages
  18                            [Cal. Lab. Code §§ 1194,1197 and 1197.1]
  19                 (By Plaintiff Reynosa and the CALIFORNIA LABOR SUB-CLASS
  20                                    and Against All Defendants)
  21           73.     Plaintiff Reynosa, and the other members of the CALIFORNIA LABOR
  22 I SUB- CLASS, reallege and incorporate by this reference, as though fully set forth herein,
  23 j the prior paragraphs of this Complaint..
  24           74.     Plaintiff Reynosa and the other members of the CALIFORNIA LABOR SUB-
  25    CLASS bring a claim for DEFENDANT's willful and intentional violations of the
  26    California Labor Code and the Industrial Welfare Commission requirements for
  27    DEFENDANT's failure to accurately calculate and pay minimum wages to Plaintiff
  28                                                    32
                                           CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 35 of 72 Page ID #:49




   1 I Reynosa and CALIFORNIA CLASS Members.
   2              75.   Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
   3   public policy, an employer must timely pay its employees for all hours worked.
   4              76.   Cal. Lab. Code § 1197 provides the minimum wage for employees fixed by
   5   the commission is the minimum wage to be paid to employees, and the payment of a less
   6' wage than the minimum so fixed in unlawful.
   7              77.   Cal. Lab. Code § 1194 establishes an employee's right to recover unpaid
   8 I wages, including minimum wage compensation and interest thereon, together with the costs
   9   of suit.
  10          78.       DEFENDANT maintained a wage practice of paying Plaintiff Reynosa and the
  11   other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct
  12   amount of time they work, including time spent engaging in work tasks while off the clock.
  13   To the extent that these off-the-clock job tasks do not qualify for overtime premium
  14   payment, DEFENDANT failed to pay minimum wages for the time worked off-the-clock in
  15   violation of Cal. Lab. Code §§ 1194, 1197, and 1197.1. As set forth herein,
  16 I DEFENDANT's policy and practice was to unlawfully and intentionally deny timely
  17   payment of wages due to Plaintiff Reynosa and the other members of the CALIFORNIA
  18   LABOR SUB-CLASS.
  19          79.       DEFENDANT's unlawful wage and hour practices manifested, without
  20   limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a result of
  21   implementing a policy and practice that denied accurate compensation to Plaintiff Reynosa
  22   and the other members of the CALIFORNIA LABOR SUB-CLASS in regards to minimum
  23   wage pay.
  24          80.       In committing these violations of the California Labor Code, DEFENDANT
  25   inaccurately calculated the correct time worked and consequently underpaid the actual time
  26   worked by Plaintiff Reynosa and other members of the CALIFORNIA LABOR SUB-
  27   CLASS. DEFENDANT acted in an illegal attempt to avoid the payment of all earned
  28                                                 33
                                          CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 36 of 72 Page ID #:50




   1    wages, and other benefits in violation of the California Labor Code, the Industrial Welfare
   2 I Commission requirements and other applicable laws and regulations.

   3           81.    As a direct result of DEFENDANT's unlawful wage practices as alleged
   4 I herein, Plaintiff Reynosa and the other members of the CALIFORNIA LABOR SUB-

   5 I CLASS did not receive the correct minimum wage compensation for their time worked for

   6 I DEFENDANT.

   7           82.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, DEFENDANT
   8    required, permitted or suffered Plaintiff Reynosa and CALIFORNIA LABOR SUB-CLASS
   9    Members to work without paying them for all the time they were under DEFENDANT's
  10    control. During the CALIFORNIA LABOR SUB-CLASS PERIOD, Plaintiff Reynosa and
  11    the other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time
  12    worked that they were entitled to, constituting a failure to pay all earned wages.
  13           83.    By virtue of DEFENDANT's unlawful failure to accurately pay all earned
  14    compensation to Plaintiff Reynosa and the other inembers of the CALIFORNIA LABOR
  15    SUB-CLASS for the true time they work, Plaintiff Reynosa and the other members of the
  16    CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an
  17    economic injury in amounts which are presently unknown to them and which will be
  18    ascertained according to proof at trial.
  19           84.    DEFENDANT knew or should have known that Plaintiff Reynosa and the
  20    other members of the CALIFORNIA LABOR SUB-CLASS were under compensated for
  21    their time worked. DEFENDANT elected, either through intentional malfeasance or gross
  22    nonfeasance, to not pay employees for their labor as a matter of company policy, practice
  23    and procedure, and DEFENDANT perpetrated this scheme by refusing to pay Plaintiff
  24    Reynosa and the other members of the CALIFORNIA LABOR SUB-CLASS the correct
  25    minimum wages for their time worked.
  26           85.    In performing the acts and practices herein alleged in violation of California
  27    labor laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-
  f~
   ►3                                                34
                                           CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 37 of 72 Page ID #:51




   1   CLASS for all time worked and provide them with the requisite compensation,
   2   DEFENDANT acted and continues to act intentionally, oppressively, and maliciously
   3   toward Plaintiff Reynosa and the other members of the CALIFORNIA LABOR SUB-
   4   CLASS with a conscious of and utter disregard for their legal rights, or the consequences to
   5   them, and with the despicable intent of depriving them of their property and legal rights, and
   6   otherwise causing them injury in order to increase company profits at the expense of these
   7   employees.
   8          86.    Plaintiff Reynosa and the other members of the CALIFORNIA LABOR SUB-

  ,
  10
       CLASS therefore request recovery of all unpaid wages, according to proof, interest,
       statutory costs, as well as the assessment of any statutory penalties.against DEFENDANT,
  11   in a sum as provided by the California Labor Code and/or other applicable statutes. To the
  12   extent minimum wage compensation is determined to be owed to the CALIFORNIA
  13   LABOR SUB-CLASS Members who have terminated their employment, DEFENDANT's
  14   conduct also violates Labor Code §§ 201 and/or 202, and therefore these individuals are also
  15   be entitled to waiting time penalties under Cal. Lab. Code § 203, which penalties are sought
  16   herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT's
  17   conduct as alleged herein was willful, intentional and not in good faith. Further, Plaintiff
  18   Reynosa and other CALIFORNIA LABOR SUB-CLASS Members are entitled to seek and
  19   recover statutory costs.
  20
  21                                FOURTH CAUSE OF ACTION
  22                         For Failure to Provide Required Meal Periods
  23                                [Cal. Lab. Code §§ 226.7 & 512 ]
  24    (By Plaintiff Reynosa and the CALIFORNIA LABOR SUB-CLASS and Against All
 25                                            Defendants)
 26           87.    Plaintiff Reynosa, and the other members of the CALIFORNIA LABOR
 27    SUB-CLASS, reallege and incorporate by this reference, as though fully set forth herein, the
 28                                                 35
                                        CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 38 of 72 Page ID #:52




   1 I prior paragraphs of this Complaint.
   2           88.   During the CALIFORNIA CLASS PERIOD, from time to time,
   3   DEFENDANT failed to provide all the legally required off-duty meal breaks to Plaintiff
   4   Reynosa and the other CALIFORNIA LABOR SUB-CLASS Members as required by the
   5   applicable Wage Order and Labor Code. The nature of the work performed by Plaintiff
   6   Reynosa and CALIFORNIA LABOR SUB-CLASS MEMBERS did not prevent these
   7   employees from being relieved of all of their duties for the legally required off-duty meal
   8   periods. As a result of their rigorous work schedules and DEFENDANT's loss prevention
   9   inspection policy, Plaintiff Reynosa and other CALIFORNIA LABOR SUB-CLASS
  10   Members were from time to time not fully relieved of duty by DEFENDANT for their meal
  11   periods. Additionally, DEFENDANT's failure to provide Plaintiff Reynosa and the
  12   CALIFORNIA LABOR SUB-CLASS Members with legally required meal breaks prior to
  13   their fifth (5th) hour of work is evidenced by DEFENDANT's business records from time to
  14   time. As a result, Plaintiff Reynosa and other members of the CALIFORNIA LABOR
  15   SUB-CLASS therefore forfeited meal breaks without additional compensation and in
  16   accordance with DEFENDANT's corporate policy and practice.
  17           89.   DEFENDANT further violated California Labor Code §§ 226.7 and the
  18   applicable IWC Wage Order by failing to compensate Plaintiff Reynosa and CALIFORNIA
  19   LABOR SUB-CLASS Members who were not provided a meal period, in accordance with
  20   the applicable Wage Order, one additional hour of compensation at each employee's regular
  21   rate of pay for each workday that a meal period was not provided.
  22           90.   As a proximate result of the aforementioned violations, Plaintiff Reynosa and
  23   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
  24   to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of
  25   suit.
  26
  27
  28
                                                     W 64
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 39 of 72 Page ID #:53




   1                                    FIFTH CAUSE OF ACTION
   2                           For Failure to Provide Required Rest Periods
   3'                                 [Cal. Lab. Code §§ 226.7 & 512 ]
   4      (By Plaintiff Reynosa and the CALIFORNIA LABOR SUB-CLASS and Against All
   5                                             Defendants)
   6           91.    Plaintiff Reynosa, and the other members of the CALIFORNIA LABOR
   7 I SUB-CLASS, reallege and incorporate by this reference, as though fully set forth herein, the
   8 I prior paragraphs of this Complaint.
   9           92.    Plaintiff Reynosa and other CALIFORNIA LABOR SUB-CLASS Members
  10    were from time to time required to work in excess of four (4) hours without being provided
  11    ten (10) minute rest periods. Further, these employees were denied their first rest periods of
  12. at least ten (10) minutes for some shifts worked of at least two (2) to four (4) hours, a first
  13    and second rest period of at least ten (10) minutes for some shifts worked of between six (6)
  14    and eight (8) hours, and a first, second and third rest period of at least ten (10) minutes for
  15    some shifts worked of ten (10) hours or more. Plaintiff Reynosa and other CALIFORNIA
  16    LABOR SUB-CLASS Members were also not provided with one hour wages in lieu thereof.
  17    As a result of their rigorous work schedules, Plaintiff Reynosa and other CALIFORNIA
  18    LABOR SUB-CLASS Members were periodically denied their proper rest periods by
  19    DEFENDANT and DEFENDANT's managers.
  20           93.    DEFENDANT further violated California Labor Code §§ 226.7 and the
  21    applicable IWC Wage Order by failing to compensate Plaintiff Reynosa and CALIFOR1vIA
  22    LABOR SUB-CLASS Members who were not provided a rest period, in accordance with
  23    the applicable Wage Order, one additional hour of compensation at each employee's regular
  24    rate of pay for each workday that rest period was not provided.
  25           94.    As a proximate result of the aforementioned violations, Plaintiff Reynosa and
  26    CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
  27    to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of
  28                                                  37
                                          CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 40 of 72 Page ID #:54




       suit.
   2                                      SIXTH CAUSE OF ACTION
                                    For Failure to Pay Wages When Due
   4                                  [Cal. Lab. Code §§ 201, 202, 203]
   5    (By Plaintiff Reynosa and the CALIFORNIA LABOR SUB-CLASS and Against All
   6                                             Defendants)
   7           95.    Plaintiff Reynosa, and the other members of the CALIFORNIA LABOR
   8   SUB-CLASS, reallege and incorporate by reference, as though fully set forth herein, the
   9   prior paragraphs of this Complaint.
  10           96.    Cal. Lab. Code § 200 provides that:
  11           As used in this article:
  12           (a) "Wages" includes all amounts for labor performed by employees of every
               description, whether the amount is fixed or ascertained by the standard of
  13           time, task, piece, Commission basis, or other method of calculation.
  14           (b) "Labor" includes labor, work, or service whether rendered or performed
               under contract, subcontract, partnership, station plan, or other agreement if the
  15           labor to be paid for is performed personally by the person demanding
               payment.
  16
               97.    Cal. Lab. Code § 201 provides, in relevant part, that "If an employer
  17
       discharges an employee, the wages earned and unpaid at the time of discharge are due and
  18
       payable immediately."
  19
               98.    Cal. Lab. Code § 202 provides, in relevant part, that:
  20
               If an employee not having a written contract for a definite period quits his or
  21           her employment, his or her wages shall become due and payable not later than
               72 hours thereafter, unless the employee has given 72 hours previous notice of
  22           his or her intention to quit, in which case the employee is entitled to his or her
               wages at the time of quitting. Notwithstanding any other provision of law, an
  23           employee who quits without providing a 72-hour notice shall be entitled to
               receive payment by mail if he or she so requests and designates a mailing
  24           address. The date of the mailing shall constitute the date of payment for
               purposes of the requirement to provide payment within 72 hours of the notice
  25           of quitting.
  26           99.    There was no definite term in Plaintiff Reynosa's or any CALIFORNIA
  27   LABOR SUB-CLASS Members' employment contract.
 28
                                                     1E.5
                                           CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 41 of 72 Page ID #:55




              100. Cal. Lab. Code § 203 provides:
   2          If an employer willfully fails to pay, without abatement or reduction, in
              accordance with Sections 201, 201.5, 202, and 205.5, any wages of an
   3          employee who is discharged or who quits, the wages of the employee shall
              continue as a penalty from the due date thereof at the same rate until paid or
   4          until an action therefor is commenced; but the wages shall not continue for
              more than 30 days.
   5
              101. The employment of Plaintiff Reynosa and many CALIFORNIA LABOR
   6
       SUB-CLASS Members has terminated and DEFENDANT has not tendered payment of
   7
       wages, to these employees who missed meal and rest breaks, as required by law.
   8
              102. Therefore, as provided by Cal Lab. Code § 203, on behalf of himself and the
   9
       members of the CALIFORNIA LABOR SUB-CLASS whose employment has terminated,
  10
       Plaintiff Reynosa demands up to thirty days of pay as penalty for not paying all wages due at
  11
       time of termination for all employees who terminated employment during the
  12
       CALIFORNIA LABOR SUB-CLASS PERIOD, and demands an accounting and payment
  13
       of all wages due, plus interest and statutory costs as allowed by law.
  14
  15                                SEVENTH CAUSE OF ACTION
  16                 For Failure to Reimburse Employees for Required Expenses
  17                                     [Cal. Lab. Code § 2802]
  18    (By Plaintiff Reynosa and the CALIFORNIA LABOR SUB-CLASS and Against All
  19                                           Defendants)
  20         103. Plaintiff Reynosa and the other CALIFORNIA LABOR SUB-CLASS
  21   members reallege and incorporate by this reference, as though fully set forth herein, the
  22   prior paragraphs of this Complaint.
  23         104. Cal. Lab. Code § 2802 provides, in relevant part, that:
  24         An employer shall indemnify his or her employee for all necessary
             expenditures or losses incurred by the employee in direct consequence of the
  25         discharge of his or her duties, or of his or her obedience to the directions of
             the employer, even though unlawful, unless the employee, at the time of
  26         obeying the directions, believed them to be unlawful.
  27         105. At all relevant times herein, DEFENDANT violated Cal. Lab. Code § 2802,
  28                                                39
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 42 of 72 Page ID #:56




   1   by failing to indemnify and reimburse Plaintiff Reynosa and the CALIFORNIA LABOR
   2   SUB-CLASS members for required expenses incurred in the discharge of their job duties for
   3   DEFENDANT's benefit. DEFENDANT failed to reimburse Plaintiff Reynosa and the
   4   CALIFORNIA LABOR SUB-CLASS members for expenses which included, but were not
   5   limited to, costs related to using their personal cellular phones all on behalf of and for the
   6   benefit of DEFENDANT. Specifically, Plaintiff Reynosa and other CALIFORNIA LABOR
   7   SUB-CLASS Members were required by DEFENDANT to use their personal cell phones to
   8   respond to work related issues. DEFENDANT's policy, practice and procedure was to not
   9   reimburse Plaintiff Reynosa and the CALIFORNIA LABOR SUB-CLASS members for
  10   expenses resulting from using their personal cellular phones for DEFENDANT within the
  11   course and scope of their employment for DEFENDANT. These expenses were necessary
  12   to complete their principal job duties. DEFENDANT is estopped by DEFENDANT's
  13   conduct to assert any waiver of this expectation. Although these expenses were necessary
  14   expenses incurred by Plaintiff Reynosa and the CALIFORNIA LABOR SUB-CLASS
  15   members, DEFENDANT failed to indemnify and reimburse Plaintiff Reynosa and the
  16   CALIFORNIA LABOR SUB-CLASS members for these expenses as an employer is
  17   required to do under the laws and regulations of California.
  18          106.   Plaintiff Reynosa therefore demands reimbursement for expenditures or losses
  19 I incurred by them and the CALIFORNIA LABOR SUB-CLASS members in the discharge of
  20   their job duties for DEFENDANT, or their obedience to the directions of DEFENDANT,
  21   with interest at the statutory rate and costs under Cal. Lab. Code § 2802.
  22
                                         PRAYER FOR RELIEF
  23
              WHEREFORE, PLAINTIFFS pray for judgment against each Defendant, jointly and
  24
       severally, as follows:
  25
       1.     On behalf of the CALIFORNIA CLASS:
  26
              A)     That the Court certify the First Cause of Action asserted by the CALIFORNIA
  27
                     CLASS as a class action pursuant to Cal. Code of Civ. Proc. § 382;
  28                                               40
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 43 of 72 Page ID #:57




   1        B)    An order temporarily, preliminarily and permanently enjoining and restraining
   2              DEFENDANT from engaging in similar unlawful conduct as set forth herein;
   3        C)    An order requiring DEFENDANT to pay all wages and all sums unlawfuly
   4              withheld from compensation due to Plaintiff Reynosa and the other members
   5              of the CALIFORNIA CLASS; and,
   6        D)    Restitutionary disgorgement of DEFENDANT's ill-gotten gains into a fluid
   7              fund for restitution of the sums incidental to DEFENDANT's violations due to
   8              Plaintiff Reynosa and to the other members of the CALIFORNIA CLASS.
   9   2.   On behalf of the CALIFORNIA LABOR SUB-CLASS:
  10        A)    That the Court certify the Second, Third, Fourth, Fifth, Sixth and Seventh
  11             Causes of Action asserted by the CALIFORNIA LABOR SUB-CLASS as a
  12             class action pursuant to Cal. Code of Civ. Proc. § 382;
  13        B)   Compensatory damages, according to proof at trial, including compensatory
  14             damages for minimum wages and overtime compensation due Plaintiff
  15             Reynosa and the other members of the CALIFORNIA LABOR SUB-CLASS,
  16             during the applicable CALIFORNIA LABOR SUB-CLASS PERIOD plus
  17             interest thereon at the statutory rate;
  18        C)   Meal and rest period compensation pursuant to California Labor Code Section
  19             226.7 and the applicable IWC Wage Order;
  20        D)   For liquidated damages pursuant to California Labor Code Sections 1194.2
  21             and 1197;
  22        E)   The amount of the expenses Plaintiff Reynosa and each member of the
  23             CALIFORNIA LABOR SUBCLASS incurred in the course of their job duties,
  24             plus interest, and costs of suit; and,
  25        F)   The wages of all terminated employees from the CALIFORNIA LABOR
  26             SUB-CLASS as a penalty from the due date thereof at the same rate until paid
  27             or until an action therefore is cominenced, in accordance with Cal. Lab. Code
  28                                              41
                                      CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 44 of 72 Page ID #:58




     1                  § 203.
     2    3.     On all claims:
     3           A)     An award of interest, including prejudgment interest at the legal rate;
     4           B)     Such other and further relief as the Court deems just and equitable; and,
     5           C)     An award of penalties, attorneys' fees and cost of suit, as allowable under the
     6                  law, including, but not limited to, pursuant to Labor Code §1194, andlor
     7                  §2802.
     8    Dated: January 25, 2021            BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW
                                             LLP
     9
    10
                                            B
    11                                              Norman B. Blumenthal
                                                    Attorneys for Plaintiffs
    12
    13
    14
    15'
    16
    17
    18
    19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                                  42
                                           CLASS ACTION COMPLAINT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 45 of 72 Page ID #:59




     1                              DEMAND FOR A JURY TRIAL
     2         PLAINTIFFS demand a jury trial on issues triable to a jury.
     3
     4 I Dated: January 25, 2021   BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW
                                   LLP
     5
     6
                                          B
     7                                          Norman B. Blumenthal
                                                Attorneys for Plaintiffs
     8

     9
    10

    11
    12
    13

    14
    15

    16
    17

    18

    19

    20

    21
   22

   23
   24

   25
   26
   27
   28                                               43
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 46 of 72 Page ID #:60


                      SfJPERIC>R COL1R'T OF CALIFORNIA, Ct?UNTY +f7F RIVERSIDE
                                                               Histonc`:Court Nouse
                                                   4050 Main Sti`eef, R(versicte,.;CA 92501

    Case Number:             CVRI2100213

    Case Name:               REYNOSA v,s;.H©ME pEPOT US;A iNC:



                                                NCTI'CE OF DEP¢IRTMENT ASSIGNI1t1ERfT
         The above:entitled case is assigned to the Honorable Jittlge Sunshine .S.ykes in Department.6, for. AII Purposes.
         Any disqualifica₹'ion pursuant to CCP sectiort 170.6 shafl be fiiled in accnrdance with that secfion.
         The court follovi►s California Rules of.Court, Rule 3:1308(a)(1) for tentative:rulings (see Riverside Superior
         Local Rule 33'IB}: Tentative Ruiirigs for each iawand motion matter are posked on,the intemet by 3:OO'p:rn-         Court
         court day'ininiediately fiefore the,hearing .at http:(iriverside.courts.ca.gov/tenkativerulirigs.shtml. .If yocr do noton the
                                                                                    .
         interriet access; ~you rrray obtain. the.tentative ruling by telephone,at (760)                                         have
                                                                                         6a4.=5722:
          o request•ora argtament, you.:must ,
                                                  (1) ntitify:theJudicial, secretary at (760)' 904-5 22 arid (2. in orrn alt oth"er
         parties, no~tate~ than 4.30 p:rt~ ;fhe court ciay beforethe hearing: `1Pno request fflr;oral argurriei~t'is iriade;by
         4:30 p:m., tfie tenfative ru:fing wiil become the fnaf rufing on the.matter effectiVe'the .date of the hearirtg:
         The'fi[ing party shall :serve a copy of this notiee,.on alj part'ies..


                      ~nterpreter setvices.are availabl.e. upaii fequest:, tf you ne~d'an interpreter; please cqt»plirte arid subr~it the,online
                      iiiterpreter Requesf Form (https:llriverside.courts.ca.govlDivisions/In₹erpreterinfotn-in007.pdf) or contact
                                                                                                                                       tfte clerk's
                     ofFrce and verbally request an interpreter. AII requests must be made in advance viith as much notice
                                                                                                                                  as possibfe;
           6
                     and prior to ttie hearing date in order to secure an interpreter.
                     Assistive listening systems, computer-assisted real trme captioning, or sign, language interpreter services are
                     available upcin request if at least 5 days notice is provided: ConEact the Office of ttie P,DA Coorciinator by calluig
                     (951) 777-3023 or rDD (951) 777=3769 between 8-OO am and 4:30 pi?~ or by emailing ADA@riversitle.courts:ca.gc~v
                     #o request an accommadation. .A Requesi.forAccommodafions_by Pe►`sons Wrfh Disabfftfies ar?d Qrcler {farm
                                                                                                                                             tvlC=
                     410} must t~e submitted when requesting an accommodation: (Civil Code sectioi) 54.8;),


         Qafed: 41/28(2021.,                                                WSAMUEt_ HAMRICK JR<,
                                                                            CourtExecutive:C?ffccer/Clerk of Court




                                                                                  .I. Siracusa, Deputy. Clerk

1Re.•:
  Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 47 of 72 Page ID #:61


              ..   I  ...,

              ~1~PE RlOR COURl' OF'CALiFt7RRllAa CPtDNTY QF RJVE,R.SIDE
                                                       `_Historic Court House
                                               405{} Main .Street, Riverside; CA 9250'I .
Case Number:.                C.VR12100213
                                ,.
Case Narne:                  REYNOSA vs HOME DEPOT U.S:A. INC

Norman B. Blitmenthaf
2255. CALLE .CLARA
La Jofla; CA.92037



                                     R1OTICE t3P CASE Mi4NAGEMENT C+DNFERENCE

  The Case Management Confereiice.is,.schedulec! as follows:;

               ,.,~           Hearin t~ate                 i~e.ar.iri' Tirne.            .....-
                               03f29l2fl21         !          8:30.AI;Ui.                         Qepartment 6,
                   Location of Fiearing:
                                             4tD50.Mairt Street, Rivefside, CA 92501


 No Iater than 15 caiendar days before the date set for the case rrianagement conferen
                                                                                       ce or review, each party must
 file.a case management statement and serve it on all other parties in the case.
                                                                                 CRC, Rule 3:725.
 The plaintifF/cross-complainant:shai[ serve a copy of this notice on all defend.arits/cros
                                                                                            s-defendants who are named
 or added,.to the cornplaint and file proof of service..

 Any:disqualification.,pursuant:to;CCP Section 1.70.6 shall ba filed,iri accordance with,ihat
                                                                                              section.

             Interpreter services are a4tabte'upon request. If you_need an interpreter, please cornplete and
             Interpreter Request Fotm (htt{is:ilriverside cc)uFts:%a gcivlDavieions/lnteipr.eterfnfo/n iet007 pdf).c~r submit the online.
     _       office and vetbally request an interpreter. All r.equests must be rrrade iri advance.with as rnuch.notconfiact the clerk'.s
             and prior to the tiearing date in order td secure an;irterpreter::.                   .                    ice.as possible;
     ~       Assistive.listening systems cdmputer-ass~sted teal fime captioning, or sign language;interprete services
             ava~lable, upon re.quest if at least 5 days;notice is provided Contact the'affice:of the ~1DA Coord    r:          are .
 ~       .                                                                                                            inator by, calling
             (951) 777-3023 or TDD (951) 777-3769.between 8:00 .am and 4;30 prn or by emailing ADA~riv,..erside:.co
             to'requestan accommodation:. AReqiiestfor.Accornmodafrons.by.Persons INl#hDisabi/lties.and:Order(fo urts.ca,gov
             410) must be subinitted when`requesting ari accominodation; (C'ivi1. Code s.ection 54.8:j'                        rin.:M.C= '
     Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 48 of 72 Page ID #:62




                                                   CERTIf=iCAT~:Qf= MAICING
                                                   :,..
      I certify that t am current
                            ,,, ; ty
                                                                                                                 ..
                                  . empl.oyed I~y the"Superior Gourt:af California, County of RtverSid.e, and thaf l ai~ :not
      party to this action.or praceeding. 'In my:capaeity, I atii famiEia                                                     a
                                                                          r witli the practices and procedures; used .in
      cannec₹iart with.the rt~ailirig off:carrespo.ndence. `Such corresp
                                                                         ondenee is deposi#ed`in fhe;ou#gainc~ mail of:tfte
      Superior Court Q.otgoing mail is delivered to and tnailed by
                                                                       the Clnited States Postal Service, postage pcepaid;,the,
      same:day ~n the ordinary cpurse::af busirtess: I certify`tfaat'I:served
                                                                                a:copy of ftte Notice of Case ttrlanageinent
      Conference ran this date; by ;depositing said'copy a"s stated above.


      Dated: Q1128I2Q21
                                                                  W.,SAMUEL. HAMRICK JR'.,
                                                                  Cv,urt Executive C7fficer/Cferk of Court



                                                                 by_
                                                                                      '_•.    . ./~-~....~•
                                                                                             ..
                                                                       ~,.~~~


:.:. ..                                                                1. Siracusa,;Dep.uty,Gler,k
     Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 49 of 72 Page ID #:63



                                               S.UPERIOR;COURT OFCALIFaRN1A,. C4UNTY OF RIVERSiDE
 ❑         HANNINC 311.E: Ramsey 5t, Banning, CA 92220
 CJ        SI.YTHE 265 M Bruadvray, Btytite, CA 82Z2$                       LD M11RRl6TA.307S5-D.Auld;Rd., SiNte i226. Murriata, CA:92583 ,.
 ~         CORaNA 5ii5;5 13iaenablsla, Rcri.2o1, Cororia, CA'92882          I:I PALIVI SpRI'NGS 3255 E. `ratiquitz:Canyon Way, PaIM SprEngs, CA.92262
                                                                           ®' RiVERSIDE 40So ttilain St., Rl4erstrie CA 925t)1
           HEMET.880 N. Sta#e 8t.,:Nemet,:CA 82543                         (~ . TEMECULA 41002 County Center Dr:,;#1r3o, Tamecula; CA 92581
 ~         MOREHd VALL:E`f 13606 Heacoati'SL,.Ste: t320i. Mpieno Valley    CA 92583
                                                                                                                                                           R1-G[032
 Ai70RNaYORPARfY1N3TMCttiTATrORt~teY(MMre;5tata@arHumbcrsadRddmas]
 1Vorman B Bltli1ienthal (Bar #68687)
 Slumenthal Nordrehaug Bhowmlk De Blouw LLP                                                                                  sUREOLO~OURT ~F.CA             IFQRt~l,~
 2255 Calle Cla~a, La Jatla, CA 92n37                                                                                                D           QPf1 V~fl6~l~E

              -r~tEPyo:v!N0:85S-551-'1223                      FAicato.tocronarl: 858-551-1232                                      JAN           i ~.,
      E.h+AILAMRBSSI9Ptian 0('Crt balYlial(UC4       .COm                                                                            ~~ AP~•,r
                                                                                                                                 ~o i37a~Svli~l~
           ATfORNEYFo,R(Nahro)
                             ;_SALuA~(~n
                                  Cr   t~                                                                                                 , . .
                                              - REYNdSA      , JR.
               PLAINTIFFIP6TITIONER; SALVADQR             REYNUSA, JR., et al.

           DEFENDANTIRESE?ONDENTi         HOIVtE'DEPOT^ U.S,A.;.INC..                                          CA~sE NUNiBE
                                                                                                                    ~f
                                                                                                                   4J~~
                                                                                                               _.,..                                              ,.
                                                                 PERTIFtC_iATE .OF Ct?IJNSEL.

The undersigncd certifiss that this rriatter.sfioiild be tried ar heard in. the: court identified above
                                                                                                        for the reasons
specified beloW;

      Q Tfie action a rose`       . code af:
                          In #he zlp                                     91752                                                      ~,;~r —..•.. ____ } ~


      ❑        The actioii conGerns reaf property located in the zip code ofi:


     ❑         The Defendant resides in the zip code of:




For more information on'where act[ons,should be filed Pn the Riverside Cr~unty Superior Gaurts; please refer
to Locaf Rule 1.0015 at vvww.riverside.courts.ca.gov.

                                                    ,
.! ceftify (or decfare) under penalty.of pel~ury urlder                                                      . . .:
                                                        tiie Eavrs of the S₹ate of CaEifornia #hat ~he foregoEn g ls
 true anc! oorrect.



     Date ~11~5l202~



                   ...:
  Norman B, Hfumenthal
          '(TYPEC]RPRlNT AMEOF pA'iTOFtN@YP PARIYMA7(1hlL+OECLAnATfDN)


                                                                               TE OF
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 50 of 72 Page ID #:64




           ,AI1TERNATIVE DISPt1TE RESOIC,T:TTIQN
                     IlN CIViL CASES
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 51 of 72 Page ID #:65




                               _.
                            SUPERI.OR C(aURT OF CALIFORNIA, C(7UN't`Y OF RIVERSIDE
                                               www.riverside_courts ca gov.
                        Seif-represented parties: http-llriverside:cotirts.ca gov/selfhelp/self help:shtmt

                                          TIVE
                                          lP1FC7R1V1A TlOIV
                                                          _ PACfCAGE
                   (Galifornla.Rules of Court, Rule 3:221; Local Rule, Title 3, Division'2)
                   ***'fHE PLAINTIFF MUST SERVE Tk11S.INFORMATIOA4.PACKA,GE'
                                ON EACH PARTY WI'1•H THE COMPLAINT. ***
       What is ADR?
       AEternative Dispute Resolution (ADR) is a way of solv'ing`legal disputes vrrithout going to triai:
       The main types are mediation, ;arbitration and,settleinent c.onferences.
       Aclvantages of. ADR: :
         ~ Faster; ADR can be done in .a`'1:-day session wrthin months afterfiling the complaittt.
         ~ Less:exp.enstve:. Partfes: can: save court costs anc3 attorneys' and :witness fees...
         ~ More control: Parties.choose their'ADR process. arid proviiier.
         ~ Less :stressful: ADR is done inforrriatly in private offices, notpublic:courtrooms:
       Di"sadvantaaes of ADR:
               hto public triat: Parties do;not get a decfsion by a~judge or jury.
         ~                                                             .
               Costs: Parties may have.to pay for;bo,th:ADR and litigation.
       iVlain Tvaes of ADR:
       fltiediation: in mediation, the mediator listens to each person's concerns, helps them
            evaluate the strengths and weaknesses 'of thefr case, and works with them to create a
            settlement agreement that is acceptable to everyone. lf the parties do not.wish to settie
            the case, they.go to trial.
       Mediation rnay be atioroariate when the garties<
         4 want to work out a solution kiut need lielp fror» a neutral person; or
         Ad: have communication,problems or strorig erriotion.s that_interfere with resolutiori; or
         g      have.a continuirig business'or personal relationship.
             . .                                       ,.
       Mediation is not apnropriate when the. parties:.
         ~ irvarit their put~iic "day in coi.irt" or a judicial determination on points..of' laini or €aet;
                 lack equal bargairling power or`have;a liistory of physicallemotiorial'abuse:            ...
       Arb'ttration•e Arbitratiori is less:formal thari trial, b,ut,like triai, the parties present evidence and
            argumerits to the person :who decides the otitcortie. In "biYiding" :arbitration the arliitrato
                                                                                                              r's
            decision, ;is flnal; there, is na r.ight fo trial. In ``riori-binding" arbitratiori, any :party can
            reguest a_tnal after the:;arbiti-ator's decision. The:.ctiurt's'mandatory :Judicial Arbitiatiorl
            prograin is non=b'inding:




                                                                                                           ! of3
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 52 of 72 Page ID #:66




       ArLiitration.rnaV be anpropriate when the parties:
        A tnrant'toavoid trial, but still want:a, neutral person to decide'the outcome of th"e case.
       Arbitration is:not approrariate when the parties:'
        4f    do nat want to risk.;going ttirough both arbitration and trial (Judicial Arb.itration)
        ~     do not want to give up their right to trial (binding arbitration)
       Settteirient Conferences: Settfe.ment conferences are s9mila. r to mediation, but .:the
          settlement offiicer usuaily tries to neg'otiate an.;agreement by giving strong opirtions about
          the strengths. and inreaknesses of the case; its.itionetary val,ue, and. the probabte .outcome
                                                                                                         .
          at"trial. 5ettlement conferences often in~olve attomeys more than :₹he parties and often
             take piace close to the trial date.
                    RIVERSIC)E COUNTY SUPERIOR COURT ADR REQUIREMENTS
       ADR information and. forms are,posted on the ABR wel~sfte: httn lfriver$ide.courts ca:czoyladr/adr:sintml
       Geneiat Polica:
         parties in most ger3eraP dvil cases are expected to participate in ari ADR process before
         requestirig a trial date,and to participate in a settlement confererice before trial, .,(Local
         Ru(e'3200)
       Court-0rdereci, ADR:
          Certain: cases valued at under $64,000 may be ordered to jutlicial arkiitration. or rriediation.
          This order is usually made :at the Case Managemerit Conference. :5ee the "Court-Ordered
          Mediation lnformation ;Sheet" on the ADRwebsite for more information:
       Private f1DR (for cases reot ordered to arbitration or mediation):
          Parties schedule and pay for their:ADR. proce:ss without Court involvement. Parties may
          schedule private ADR at any time; there is no need to wait untii the Case fl/lanage
                                                                                                     ment
          Conference. See the "Private Mediation tnformation Sheet" on the ADR website
                                                                                                 for.more
          information.
       BEFORE THE CASE MANAt'EMENT CONFERENCE (CMC), ALL PARTiES MUST:
        1. Discuss ADR with;all parties at least 30.days.before the. CMC: Discuss:
             ~ Your preferences for mediation or arbitration.
             ~ Your scheddfe for discovery (getting the inforination you, need) to
                                                                                                 make .good
                decisions, aboirt settling the case at niediation or presenting your case
                arbitration.
                                                                                                        at an
        2. File the attached `'Stipulation for ADR° along with the. Case Managerrient
                                                                                             Staternent, if
           al[ parties cari.agree:
        3, Qe preparetl to teil the"judgE.your preferelice for rfl@dlation or:arbitr3tion aJ]d
           when'you could complete it.
                                                                                                 tile date
                                                  (Local Rule 3218)
       RIVERSIiDE. COUPlTY ADR:PROVIDERS lNCLtJCiiE:
        a The Court's Civil Mediat►ori Panef (availabie for~both Court-0rdered Meoiatio
                                                                                                 n.arid
           Rrivate: IVtediatior7). 'See httn:!/adr:riyerside:courts.ca:gov/adrleivil/panelist.p
                                                                                                ho or ask for
           the list in"the drvil_ clerk's office,:attorney windovsr.
        ,c Riverside:County ApR prov.iders.:funded' by DRPA (D'isputeResoiution
           Dispute Resolution 'Service (DRS) Riverside County Bar Asso.ciation: Program Act):
                                                                                         (951) 682-9 0'15
           Dtspute Resolutior' Ceriter; Comrnunity Action'Partnership (CAP):
                                                                                     (95~1_) 955~900,


                                                                                                        te 2 of
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 53 of 72 Page ID #:67




   ATTORNEY OR PART1(.WITHOUTATTORNEY (Nama;Stale 8aretumbe, and ad'd`ess):                                             ------
                                                                                                           COURr QSE ONLY




            TELEPHONE NO.;                          FAX NO. (Op$onalJ;,
            IDREBS (Opllot78!):


   .SUPERIOP. CtlliRT OF GALIFORN9A, COUN'TY OF RIVERSIt7E
    Q Banning - 735 N. Alessandro Road, Bannirtg, CA 92220
   [Q Hemet= 680 hJ. State Stieet,_Herriet; GA 92543
    Q Inrlio -46=200 Oasis Street, indio, CA 92209
    C] Rtversicte - 40.50 Main .Street, RiVerside; CA 92501
    Q Temecuta-41002 Couritv.Center ©rive. Bldq. C- Suite 100, Temecula. CA 92591
   PLAINTIFF(S):                                                                                CASE NUtvtBER:


       ST11'ULATION FOR ALTERNATII/E DISPUT1; .RESOLLJTIClt1i (/}iDR)                           f:RSE MANAGEMENT cfiNFERENCE bATE(s):
                 (CRC 3 2221;.:Locat Rufe, Title 3, Division 2)

  Court-0rdereci ADR:
  Eligibilityfor Court-0rdered Mediation orJudicia);:Atbithation.vuill.be determiried aE_tite Csse Managem                   .
                                                                                                           ent .Conference. If
  eligible, the par6es agree to parttcipate. itt:
      Q      Mediatian                     Q      Judicial Arbitratian (non-bindirig)

  Private A[3R:
  lf the case is ncit eligible for CourtQrdered Mediation or Judicial ArlaitraGon, the par6es agree to
                                                                                                       participatii in the follosrving
  ADR process, +,vhich they will arrange and pay for without court involvemerft:
        (~ Mediation                      C] Judicial ArbitratEon (non-binding)
        Q    Birtding Arbitration               Other (describe):


  Propased iiate to complete ADR:
  SUt3N111`THIS FORM ALONG Wi7'H THE GASE MANAG.EMENT STATEMENT:


  FRINT NAtv1E OF PARTY OR A'TTORNEY           SIGNATIJRE OF PARTY OR ATTORN>:Y
  Q                                                                                          [3ATE
       Plamn4ffi C] Derendant.


  PRINT NAPAE OF PARTY OR ATTORNEY             SIGNATURE OF PARTY.OR.ATTORNEY
  [~ Plain6K                                                                                 L1ATE
                    Deteridant


  PRINT NAtvtE OF.PARTY OR ATTORNEY            SIGNATURE O.F PARTY ORATTOE?NEY
  Q    Plaintlff [,Q Deferidant,                                                             DATE



  PRINT NAtijE C1F PAf2TY OR ATTORNEY          SiGNATURE OF.PARTY OR ATTORNEY
  ~                                                                                          DATE
       Plaintitf . [,] Defendant
  C} Additiorial sigriature(s) attaclied

                                                                                                                                 Page 3 of:3.
                                           AL't•ERNAATIVE.DtSPUTE RESOL1lTION
                                                         STIPUt.iATiON
  Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 54 of 72 Page ID #:68

   A~r~[aftt~Eyo P~1 t WITHOuT TTc1RN~Y( a , ate F~Brnumtrer strd.aocriFissj;                                                                                          I'_l1H_n
                                                                                                                                                                       _ ... .. i.f1_
    Nornnan~..l~tumenthal~ (Bar;~.b~i~6~7) ,                                    ' A                                                    FdRCQURT USE0IYZY
    B1u1'iaenthal 14ortlrehau~ Bhowm& De;Blouvy,LLP
    2255 C'alle Clara.
    La J011a, CA 92037
        TELEPHCNENO fr35$1551-1223                            FAx r1o.:(85g) 351-1232 .                                                                            ~
                                                                                                                                                       L     ER
   AT70RNEY FOR (A+ome). 1'12iiltL'fi S`atv$C1or Re Jlosa, ir., Natalie.He
                                                                           redia and A:Iberto IvEtiriiz                         ~WPER t7           d       7 F C+r1- ~bR~ltA:
 SUPERiORCOUR70FCALIFORNIA,couNrr_ot                RIVERSIDE
        sniEsTAnnasss 40>Ci IVIain Stz'eet
        r~iutraAooRess 40501V)ain'Sti'eet
        GrrYANkZIPCOI7E,Riversiiie; 92501
                                                                                                                                      ~• ~~~~~J~
       6RMCH NAMC: Riv4'Y$Ide Histoi'ic C, oL1Y(h0115e
   CASE NAME:                                                                                                                                                             ,,..
    SALV'AbOR, REYNOSA, JR.. et aI: y: HOiViE DEPOT CJ.S:A.,'rNC.                                                       `
    C[1lIL CASE C(3VER.SHE1=T           Comptex Case Designation                                                       e"ufQER`
 [ X (lniimitec3   Q .Linnited                                                                                           r~ y
                                                                                                                         vl~`~                         0 0.
         (Amourtt                   (Amount                    ~      Couriter      ~. .Joinder
         demanded                   demanded is                Filed with first appearanos.by defendant
         exceeds $25,000)           $25,000 or less)               .(Cal. Ruies of Cotirt, t'u[e 3.40Z)              aEPr.
                                'ferias 1-6 below must 6e corrtpleted {see lnstructio
    Check ane box below for the case type that best describes this case:
    Auto Tort                                               Contract                                      Provisionalty Complez Civtt I:EtPgation
    ~       Auto (22)                                      0       8reacti of contracl/warranty.(0ti)     (Cal. Etdies of.Court, ru[es 3;4fl0-3.4i13)
    Q       lJninsured motorist (46)                       t__ t l3ute 3.7~40 cv(tectlons (bg)            ~     Pintitrust£('racie regulatlorti.;(03y
    t?thar PNPi314A(D (Persrrnai trtJu rylPrope+`ty        [~ . tlther cotlecttons (o9j                   ~     Constructton detect (1'0)
    DamagelWrortgfut.Death) Tort
                                                           0. trisurance couerage (18)                          Mass torl (40)
    ~      Aabestas (04)
                                                           ~       t7ther contract (37)                   [ _ 1 5ecur'itres litigation (28)
    0      Product liabitity (24)
                                                           Reai Property                                  0     EnvironmentaltToxidtort (30)
           Med(cal inatpracttce,(45)                       [~      t;tt'tirient domairttiriVersi~:
           Other PiiPD(1iVp(23)
                                                                                                          Q      tnsiirance coverage claiins arisin9 froiri the
                                                                   condemrtation (14)                            above listed provisfonalty complexcas® .
    Nort-PitPalwD (Ottier) Tort.                           [~ Wrbngfu eviction (33}                              types (41)
          Business tort/unfair, busln ess practice (07)    ~     nlher reai property (26)                 Enforcement of Judgme[it
         Civii Ylghts (U8)                                 itnlawfut Detainer                             ~     Enforcement .o₹ judgment (20).
    L—t Defamation {13)                                    ~      Gommercial (3~t)                        PAisceAaneous Civll ComplainC
   ~       >=raud (16)                                            Residential (32)
                                                                                                          O    RlCO {27}
   [~      Intellectual property (18)                     !~_ t iJrugs (38)                               ~    Other complaint (notspeeFfied above) (42)
   0       Prot'essional negligence (25)                  Judiciat Review
                                                                                                          Mtscellaneous Civil Petitton
   ~       Oiher non-PIIPDtW
                          t b tort (35)                   Lr--
                                                             _-i Asset tor(eiture (05)
   Employment                                             l-1  ~  Petition re; arbllration aviard (11)
                                                                                                          ~      Partnership and corporate governance (21)
   0    Wrongrut terrrilnat3on:(36).                                                                      ~      Other pefition (not speci£ed above)(43)
                                                                  LVrit of mandate.(02)
   ~ Other emptoyment ( t5?                               n       Other iudicial review'(39l
2: This,case .L.Xj is               is rlat complex under ru[e 3.400 of the. California Ruies.qf. Court: lf"fhe case is comp[ex,.mark the
    fat:tors requiting excepfional judicial tnanagetnerit:
   ;a, C] Large num.6er iif separately'represerited parties        d. .~X Large numberofwitnesse,s
    b: X~. Extensi've motiort pracbce raisrng oiifficuit or novel e:       coardinatian wifh retated_actions pentling iri one: or more courte
              issues that will be time consuming to resvive                in other counties; states, or Countria's, or`in a.federal court
    c. ~      Substantiai amatint of documentary evidence         f. Q 5ubstan#isl postjudgment judicial supervision
3. Remed[es:soughit (chealt a!! that aPpY1  f a.~ mbnetary b.~ nonmoneta.ry; cte,elaratory or ipjunctive         . reiief. P. C]punitive
4. f;lumber af causes of action:(specrfy); ~~'~1~:(7)'
5. This case FRO is             ~      is,naf   a ctass actionsait;'
S. if ther'e are any known reiatetl cases; fiie and serve a notice oF re#ated c                      ..

Date; January '7 5; 2021
                   Norman B. Bliirnenth6l

 p Plainti[₹ must tiEe this oover-sheetwith; the tirst paper f(ied fr~:the action'or pi'oceadirig;(except srtfatl.ciaim
   under the Probate Code, Family Code, or UVei€are arid.Institutipns Code). (Cal. Ruies of Gourt, rule 3:220.)         s cases or.cases fileci'
                                                                                                                           f=ailure to fte, inay resuit
   in sanctions:
 p Fiie tYr)s cover sheet iri addition to an.y cover sheet "required by loGa) coutt :ritie:
 ~(f this case, is compiex under ruie 3.400 et seq; of tha,Caiifornia Rules'"of Court; you rnust serve a copy ofthis
   other                                                                                                                     coVer sheet art all
           parties to the. action:ar proceeding:
 a Elnles's this is.a collecfions case under rule 3:740 or a complex case,.thistoversheet uVili be-used
                                                                                                        for stafisticaFpurposes-anly. .
                                                                                                                                                                       age 1 0₹:
                                                                [_ CASE .COVER SHE1=T                                Cal. Ruiea:a; caurr, mia9:
                                                                                                                              Cal. Stancla;ds af
      Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 55 of 72 Page ID #:69

                                               INSTRUCTI4NS aPl FI01tV TO CQMPL~TE 7 NE COVER SHEET                                                  CM'0:'i0
  To Plaintif€s and Others Ft(trig First. Papers. .If you . are fling a;first paper :(for exai~tiple; a.complairit)
                                                                                                                               in a..civil Case you must.
  comple₹e and fi(e;;along irvith yourfirst paper the Civi! C.a.s.e Caver;Slieet c.ontained~on page:l: This
                                                                                                                    'tnformationWill iie userf to:compile
  statistics abouf;the types and nunibers;of cases filetl: :You must complete iteins 1 through 6 on the.sheet
                                                                                                                               In:item 1, you must check.
  one box..for the case type that;best. describes. the'case.. If the case fits both a gerieral and a more specific type
                                                                                                                                   of case listed irt item 1,
  check the rrioce specific one )f the case has, multlple,causes,of action, cheek'the box:'that best indtcates #lie
                                                                                                                                 priinaryr cause-oflaction.
  To,assist;you in,.compteting the;sheet :examples of the cases that: ~elong.under each case aype iri item-1 are:
                                                                                I                                                proed
                                                                                                                                     vid belotrJ: A c'over
  sheet must. be filed only vvith your inttial paper ; Failure; to file a cover sheet witli the first.;paper #iled in a civil
                                                                                                                               case may subject: a party;
  tts :counsel,.or
            ,      both to sanctions under;ruies 2.30 and 3:220 ofthe California:Rules.of:.Court,
                                                                                                         ..
 To':Parties i.n Rule.:3.740 Cotfections         1. Cases: A"Collections case" under rule.:3 740 is,define.d as an action for recove:ry of money
  owed in.:a sum s.fated to be Certain.'t hat is. not:more 3hari $25,(300; ezclusive of intere5₹ and atforrtey s:fees, .arising from.
                                                                                                                                             a;transactiori in
 Which proporty, servlces, or,moneywas acquired'on credit. A collections case::does not include an action seeking the folfow►
 damages, (2) punitive damages, (3) recovery .of -real property; (4) recovery .of personal property, or (5)' a prejudgriient                       ng:. (ij tort
                                                                                                                                                        vorit of
,attachment: Th,e°.identification`'of a case as a rule 3.740.cbllectiohs case on this form means.thafit will be exenipt #rom the
                                                                                                                                                      general
 time-for=service requirements and ,case management rules,. unless a. defendant `files a responsive p(eauing :A:rule 3.74t)
                                                                                                                             •                    coll.ections
 case Nlill be subject to the rectuirements`for: service and obtaining a'Jud.gment,in rule. 3.740.
 7o Parties in Complex Cases. In,complex cases onty, parties must also use the:C vi1 Case Crat!er Sheet
 case is complex: If a plaintiffi believ,es the case is,complex
                                                                                                       r                        to designate wliether the
                                                             .          undet' rule`3:400 of the California Rules of Court, this miast    . be .indicated by
 eompleting the appropria₹e baxes in items 1 and 2. IP a plaintiff d.esignates, a case as .compl.ex, the covet sheet
                                                                                                                                  rnust .be served With ₹he
 complatnt on all parties to the action. A defendartt may file artd serve no later ~than the tiane. of its first appearance
                                                                                                                                            a joirider in the
 plaintiffs;designatiori; a.counteir-designation that ₹he case is not complex, or, if1.the pf.aintiff.has made
                                                                                                                     no designation, a designation that
 the case is complex,
                                                                  GASE TYPES AND EXAMPLES
 Auto,Tort                                              Contract:                                           Provisiorialty Camplex':Civil Litigation (CaL
                        )nal InjurylProparty                Breach. of GbntractlWartanty (06)               Rules of Court Rules 3:440-=3:403)
                        rongfut Death                           Breach:of Rentat/Lease                           AntitrusUrrade Regulation (03)
                        ~iisti (46) (!f t~e: „                      Contract (Rof i{r7latvful detalner           Constructhori'Defeot (30)
                                                                                                                 Ctaiins tnvolving Mass Tort (40):
                                                                                                                 Securities.titigation (28)
                                      item                                    lot.fraud:or negligence)           Erivironmental!f oxic.Tort .(30)
                                                                              ach of Contractl                   Insurance.Caverage Claims
`Qther P1/PDIwD (Personal lrijury7                                                                                    (arisrng frorti provisfonally coinpfez
 t?roperty AamagelWrongfut„Death)          .-
                                                                              >of ContractMlarran(y                   case lype listed above) (41)
Tort                                                                          roneyowed, open,               Enforcernerit of Judgment,:
       Asbesfos,(04}                                                                                             Enforcement of Judgment (20)
          Asbestos Property Damage                              Cotlection Case—Selfer Pla'intiff                     Abstract of Judgment (Out of
           Asbestos Personal tnju,ry!                          'Other Promissory NatelCollectTons,                         County)
               Wrongful Death                                       Case                                              Confes'sion of Judgnient (non-
       Product Liabiiity (not asbestos or                  tnsurance Coverage (not provision~ally'                         domestic relafions)
         toxiclenvironmental) (24)                            complex) (18)                                                        5ister State Judgment
     Me.ciical Malpractice (45)                               Auto Subrogation                                                     Administrative Agency Award
         Medical Malpractice--                                Other;Coverage                                                         (not unpald taxes)
               Physicians & Surgeons                     Other Contract (37)                                                      PetitionJCertification of Entry of .
         Other Professional Nealth Gare                       Contractual Fraud                                                      Judgsnent ori tJnpaid'Taxes
               Malpractice                                    Uther Coritract [7'ispute                                           Other.Errforcertlent.of Judgment
     Qther PI/PDNVD,(23).                            Real Property,                                                                      Case
        Premises.Liability. (e.g., slip                  Eminent Domain/inverse                                       Miscellaneous Givit Comptaint.
              and fall)                                       Gondemriat'iori (14).                                         FtIG(7 (27)
         tntentianal Bodily lnjury1PD11ND                1Nrongful Evictlon (33)                                            Oth& Complaint (notspecitied
               (e g., assault vandalism)                 Other Real Praperty (e:g., c{uieE fitle} t26)                            above) (42)
         Intentional lnSiction of                             Writ of Possessron of R.eal .Property
               Emotional Distress.
        ,Negligent tnfliction of
               Emotiorial Disfre"ss                                                       t enfnent
         Other PIIPDNUD                                                                   , ar                                                          efat;Gbmplaint
Non-Pt1!?b1WR (Other) Tart                                                                                                                              -toi₹/non conip
    Business Tort/Unfair:Business:                  Unlawfut L                                                                                          nptaint:
       Practice ,(07)                                                                                                                                   in complez).
    Civii:Rights (e.g:, discrlmina#ion;                                                                               N[iscellaneous Givit etition
        false arrest) {noteivi!                                                                                           Partnership.and irporate.
                                                         Arugs (38) ('rf'the casear?volye$ illegal
         harassrrzerit) (08}                                drtigs, check thrs ftenl; btherrilse:                                                       1)
    Defamahon
          (13) (e:g:, slander,   libel}                       report. as:Cori7mercfal or Residentia!)                                                   specirled
                          .
                                                    Judicial Review
                                                                                                                                                       :nt
                    Propetty (19)                        Petition Re..Arbitration_Award (11,)                                                          lence
                    tE Negligence„(25)                   Writ of Mandate (02).                                                                          6t Adtift
                                                                                                 "
                    alpractice                                Writ—Administratroe Ntandamus
                    roEessional Malpractice                   Writ Mandamus.: on Lim'ited Court;                                                       st
                    r[+edical;orlegal)                                                                                                                 •ne Change
                    PI1PD/WD Tort (35}                        „ ;Case Matter.                                                                           tef Frorri Late:
                                                              vllritOther Limited. Court Case
                    :rminatlo.n (36)                            Revieui                                                           O.ther Civi1 Petition
                    oyriient (9:5)                       Other3udicial Review(39)
                                                             Review of f-lealth Offi.c.e.r:Or.der'
                                                              tJotice ofAppeal-Labor ..
          July.7,                                                                                                                                                          Page z at a
                                                        CIVIL. CASE::COVER;°$NEET                        l.ei'i~~\rctisitt~~ltrior~trrlurl Gn/1Jo~~tr<r /tietici~rl C r~intCill t2rrlt,}.
      Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 56 of 72 Page ID #:70
                                                                                                                                                CM-110
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):
                                                                                                                     FOR COURT USE ONLY

Aparajit Bhowmik (CSB#248066); Christine T. LeVu (CSB #288271)
BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
2255 Calle Clara, La Jolla, CA 92037

           TELEPHONE NO.:    (858) 551-1223          FAX NO. (Optional): (858) 551-1232
E-MAIL ADDRESS (Optional):   christine@bamlawca.com
    ATTORNEY FOR (Name):     Plaintiffs SALVADOR REYNOSA, JR. et al.
SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE
 STREET ADDRESS:        4050 Main Street
 MAILING ADDRESS:       4050 Main Street
CITY AND ZIP CODE:      Riverside, 92501
     BRANCH NAME:       Riverside Historic Courthouse
      PLAINTIFF/PETITIONER:             Salvador Reynosa, JR. et al.
 DEFENDANT/RESPONDENT:                  Home Depot U.S.A., Inc.

                                 CASE MANAGEMENT STATEMENT                                            CASE NUMBER:
                                                                                                      CVRI2100213
(Check one):                     UNLIMITED CASE                    LIMITED CASE
                                 (Amount demanded                  (Amount demanded is $25,000
                                 exceeds $25,000)                  or less)

A CASE MANAGEMENT CONFERENCE is scheduled as follows:
Date: March 29, 2021                             Time: 8:30 a.m.            Dept.: 6          Div.:                        Room:
Address of court (if different from the address above):

          Notice of Intent to Appear by Telephone, by (name): Christine T. LeVu
              INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.
1. Party or parties (answer one):
   a.       This statement is submitted by party (name): Plaintiff                Reynosa
     b.          This statement is submitted jointly by parties (names):
2. Complaint and cross-complaint (to be answered by plaintiffs and cross-complainants only)
     a. The complaint was filed on (date): 1/26/2021
   b.       The cross-complaint, if any, was filed on (date):
3. Service (to be answered by plaintiffs and cross-complainants only)
   a.       All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
     b.          The following parties named in the complaint or cross-complaint
                  (1)             have not been served (specify names and explain why not):

                  (2)             have been served but have not appeared and have not been dismissed (specify names):


                  (3)            have had a default entered against them (specify names):

    c.           The following additional parties may be added (specify names, nature of involvement in case, and date by which
                 they may be served):




4. Description of case
   a. Type of case in          complaint                cross-complaint         (Describe, including causes of action):
      Plaintiff has brought a Class Action for (1) UCL; (2) failure to pay overtime in violation of CLC 510 et seq.; (2) failure to pay
      minimum wages CLC 1194; CLC 1197, 1197.1; (4/5) failure to pay meal/rest periods in violation of CLC 226.7 & 512; (6) failure
      to pay reimbursements in violation of CLC 2802; (7) failure to pay wages when due in violation of CLC 201, 202 and 203
                                                                                                                                                 Page 1 of 5

Form Adopted for Mandatory Use                                                                                                            Cal. Rules of Court,
Judicial Council of California
                                                       CASE MANAGEMENT STATEMENT                                                           rules 3.720–3.730
CM-110 [Rev. July 1, 2011]                                                                                                                www.courts.ca.gov
        Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 57 of 72 Page ID #:71
                                                                                                                                        CM-110
        PLAINTIFF/PETITIONER: Salvador Reynosa, JR. et al.                                        CASE NUMBER:
                                                                                                  CVRI2100213
 DEFENDANT/RESPONDENT: Home Depot U.S.A., Inc.

4. b.     Provide a brief statement of the case, including any damages. (If personal injury damages are sought, specify the injury and
          damages claimed, including medical expenses to date [indicate source and amount], estimated future medical expenses, lost
          earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief.)
          Plaintiff brings this wage and hour class action on behalf of non-exempt employees working for Defendant from January 26,
          2017 to the date of final approval.


        (If more space is needed, check this box and attach a page designated as Attachment 4b.)
5. Jury or nonjury trial
   a. The party or parties request      a jury triaI          a nonjury trial. (If more than one party, provide the name of each party
      requesting a jury trial):


6. Trial date
     a.           The trial has been set for (date):
     b.         No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (if
          not, explain):


     c. Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):



7. Estimated length of trial
     The party or parties estimate that the trial will take (check one):
     a.       days (specify number): 5-7
     b.            hours (short causes) (specify):
8. Trial representation (to be answered for each party)
     The party or parties will be represented at trial          by the attorney or party listed in the caption          by the following:
     a. Attorney:
     b. Firm:
     c. Address:
     d. Telephone number:                                                      f.   Fax number:
     e. E-mail address:                                                        g. Party represented:
             Additional representation is described in Attachment 8.
9. Preference
             This case is entitled to preference (specify code section):
10. Alternative dispute resolution (ADR)
    a. ADR information package. Please note that different ADR processes are available in different courts and communities; read
        the ADR information package provided by the court under rule 3.221 for information about the processes available through the
        court and community programs in this case.
       (1) For parties represented by counsel: Counsel                 has            has not provided the ADR information package identified
           in rule 3.221 to the client and reviewed ADR options with the client.
       (2) For self-represented parties: Party             has           has not reviewed the ADR information package identified in rule 3.221.
     b. Referral to judicial arbitration or civil action mediation (if available).
        (1)       This matter is subject to mandatory judicial arbitration under Code of Civil Procedure section 1141.11 or to civil action
                  mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                  statutory limit.
        (2)       Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                  Civil Procedure section 1141.11.
        (3)       This case is exempt from judicial arbitration under rule 3.811 of the California Rules of Court or from civil action
                  mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):


CM-110 [Rev. July 1, 2011]                                                                                                               Page 2 of 5
                                                       CASE MANAGEMENT STATEMENT
       Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 58 of 72 Page ID #:72
                                                                                                                                   CM-110
       PLAINTIFF/PETITIONER: Salvador Reynosa, JR. et al.                                      CASE NUMBER:
                                                                                               CVRI2100213
 DEFENDANT/RESPONDENT: Home Depot U.S.A., Inc.


10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
       have already participated in (check all that apply and provide the specified information):




                             The party or parties completing     If the party or parties completing this form in the case have agreed to
                             this form are willing to            participate in or have already completed an ADR process or processes,
                             participate in the following ADR    indicate the status of the processes (attach a copy of the parties' ADR
                             processes (check all that apply):   stipulation):
                                                                        Mediation session not yet scheduled
                                                                        Mediation session scheduled for (date):
     (1) Mediation
                                                                        Agreed to complete mediation by (date):
                                                                        Mediation completed on (date):

                                                                       Settlement conference not yet scheduled
     (2) Settlement                                                    Settlement conference scheduled for (date):
         conference                                                    Agreed to complete settlement conference by (date):
                                                                       Settlement conference completed on (date):

                                                                       Neutral evaluation not yet scheduled
                                                                       Neutral evaluation scheduled for (date):
   (3) Neutral evaluation
                                                                       Agreed to complete neutral evaluation by (date):
                                                                       Neutral evaluation completed on (date):

                                                                       Judicial arbitration not yet scheduled

   (4) Nonbinding judicial                                             Judicial arbitration scheduled for (date):
        arbitration                                                    Agreed to complete judicial arbitration by (date):
                                                                       Judicial arbitration completed on (date):

                                                                       Private arbitration not yet scheduled

     (5) Binding private                                               Private arbitration scheduled for (date):
         arbitration                                                   Agreed to complete private arbitration by (date):
                                                                       Private arbitration completed on (date):

                                                                        ADR session not yet scheduled
                                                                        ADR session scheduled for (date):
     (6) Other (specify):
                                                                        Agreed to complete ADR session by (date):
                                                                        ADR completed on (date):




CM-110 [Rev. July 1, 2011]                                                                                                          Page 3 of 5
                                               CASE MANAGEMENT STATEMENT
       Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 59 of 72 Page ID #:73
                                                                                                                                       CM-110
       PLAINTIFF/PETITIONER: Salvador Reynosa, JR. et al.                                             CASE NUMBER:
                                                                                                      CVRI2100213
 DEFENDANT/RESPONDENT: Home Depot U.S.A., Inc.

11. Insurance
     a.           Insurance carrier, if any, for party filing this statement (name):
     b. Reservation of rights:            Yes            No
     c.           Coverage issues will significantly affect resolution of this case (explain):




12. Jurisdiction
     Indicate any matters that may affect the court's jurisdiction or processing of this case and describe the status.
           Bankruptcy              Other (specify):
     Status:

13. Related cases, consolidation, and coordination
    a.       There are companion, underlying, or related cases.
                   (1) Name of case:
                   (2) Name of court:
                   (3) Case number:
                   (4) Status:
                   Additional cases are described in Attachment 13a.

     b.            A motion to            consolidate                 consolidate      wiII be filed by (name party):

14. Bifurcation
             The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
             action (specify moving party, type of motion, and reasons):




15. Other motions
             The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):




16. Discovery
     a.            The party or parties have completed all discovery.
     b.            The following discovery will be completed by the date specified (describe all anticipated discovery):
                 Party                                  Description                                                            Date
     Plaintiff                                          Written Discovery                                               TBD
     Plaintiff                                          PMK Deposition                                                  TBD
     Plaintiff                                          Production of Class Members' Contact Information                TBD
     Plaintiff                                          Production of Class Members' Wage & Hour Records                TBD


     c.          The following discovery issues, including issues regarding the discovery of electronically stored information, are
                 anticipated (specify):
            Plaintiff requests class data in searchable format (e.g. MS excel).




CM-110 [Rev. July 1, 2011]                                                                                                                Page 4 of 5
                                                   CASE MANAGEMENT STATEMENT
       Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 60 of 72 Page ID #:74
                                                                                                                                          CM-110
       PLAINTIFF/PETITIONER: Salvador Reynosa, JR. et al.                                            CASE NUMBER:
                                                                                                     CVRI2100213
 DEFENDANT/RESPONDENT: Home Depot U.S.A., Inc.


17. Economic litigation
     a.            This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
                   of Civil Procedure sections 90-98 will apply to this case.
     b.            This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
                   discovery will be filed (if checked, explain specifically why economic litigation procedures relating to discovery or trial
                   should not apply to this case):




18. Other issues
             The party or parties request that the following additional matters be considered or determined at the case management
             conference (specify):




19. Meet and confer
     a.            The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
                   of Court (if not, explain):




     b.            After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
                   (specify):




20. Total number of pages attached (if any):
I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
the case management conference, including the written authority of the party where required.

Date: March 25, 2021

Christine T. LeVu
                             (TYPE OR PRINT NAME)                                                   (SIGNATURE OF PARTY OR ATTORNEY)




                             (TYPE OR PRINT NAME)                                                   (SIGNATURE OF PARTY OR ATTORNEY)

                                                                                         Additional signatures are attached.



CM-110 [Rev. July 1, 2011]                                                                                                                 Page 5 of 5
                                                    CASE MANAGEMENT STATEMENT
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 61 of 72 Page ID #:75



   1                                        PROOF OF SERVICE

   2    STATE OF CALIFORNIA, COUNTY OF SAN DIEGO

   3          I, Christine T. LeVu, am a citizen of the United States and a resident of the State of

   4    California. I am employed in the County of San Diego, State of California. I am over the age of 18

   5   and not a party to the within action. My business address is 2255 Calle Clara, La Jolla, California

   6   92037. On March 25, 2021, I served the document(s) described as:

   7

   8          1.      PLAINTIFF’S CASE MANAGEMENT STATEMENT

   9
              (BY ELECTRONIC SERVICE): I provided the documents referenced above electronically
  10          via electronic mail (e-mail) to counsel for Defendant at the following e-mail address(es):

  11
        X     (BY MAIL): I caused each such envelope, with postage thereon fully prepaid, to be placed
  12          in the United States mail at San Diego, California. I am readily familiar with this firm's
              business practice for collection and processing of correspondence for mailing with the U.S.
  13          Postal Service pursuant to which practice the correspondence will be deposited with the U.S.
              Postal Service this same day in the ordinary course of business (C.C.P. Section 10139a);
  14          2015.5):

  15                  HOME DEPOT U.S.A., INC.
                      Corporation Service Company which will do business in California as CSC –
  16                  Lawyers Incorporating Service
                      2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833
  17

  18
        X     (State): I declare under penalty of perjury under the laws of the State of California that the
  19          above is true and correct.

  20          Executed on March 25, 2021 at San Diego, California.
  21

  22
                                                            _________________________
  23                                                        Christine T. LeVu

  24

  25

  26

  27

  28
                                                        2
                                               PROOF OF SERVICE
     Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 62 of 72 Page ID #:76




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22912621
Notice of Service of Process                                                                            Date Processed: 03/17/2021

Primary Contact:           Quinessa Malcolm
                           The Home Depot, Inc.
                           2455 Paces Ferry Rd SE
                           Atlanta, GA 30339-1834

Electronic copy provided to:                   Adriane Towns
                                               Cathy Copeland

Entity:                                       Home Depot U.S.A., Inc.
                                              Entity ID Number 2483807
Entity Served:                                Home Depot U.S.A., Inc.
Title of Action:                              Reynosa, Jr., Salvador vs. Home Depot U.S.A., Inc.
Matter Name/ID:                               Reynosa Jr., Salvador vs. Home Depot U.S.A., Inc. (11044206)
Document(s) Type:                             Notice of Hearing
Nature of Action:                             Class Action
Court/Agency:                                 Riverside County Superior Court, CA
Case/Reference No:                            CVRI2100213
Jurisdiction Served:                          California
Date Served on CSC:                           03/16/2021
Answer or Appearance Due:                     03/29/2021
Originally Served On:                         CSC
How Served:                                   Regular Mail
Sender Information:                           Christine T. LeVu
                                              858-551-1223

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
  Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 63 of 72 Page ID #:77


                                                                                                                                               CM-110
ATTORNEY OR PARTY wITHOUT ATTORNEY (Name, Stafe aar number, and address):                             I               FOR COURT USE ONLY

Aparajit Bhowmik (CSB#248066); Christine T. LeVu (CSB #288271)
BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
2255 Calle Clara, La Jolla, CA 92037

         TELEPHONE NO.: (858) 551-1223           FAx No. (optionaf): (858) 551-1232
E-MAILADDRESS (optlonaf): christine@bamlawca.com
   ATroRNEY FOR (Name): Plaintiffs SALVADOR REYNOSA, JR. et al.
SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE
 STREETADDRESS: 4050 Maln Street
 MAILINGADDRESs: 4050 Maln Street
CITY AND ZIP CODE: Riverside, 92501

    BRANCH NAME: Riverside Historic Courthouse
      PLAINTIFF/PETITIONER:         Salvador Reynosa, JR. et al.
 DEFENDANT/RESPONDENT:              Home Depot U.S.A., Inc.

                           CASE MANAGEMENT STATEMENT                                                      CASE NUMBER:
                                                                                                          CVR12100213
(Check one):       0       UNLIMITED CASE                          LIMITED CASE
                           (Amount demanded                        (Amount demanded is $25,000
                           exceeds $25,000)                        orless)

A CASE MANAGEMENT CONFERENCE is scheduled as follows:
 Date: March 29, 2021                         Time: 8:30 a.m.               Dept.: 6             Div.:                       Room:
     ress of court (if different from the address above):


         Notice of Intent to Appear by Telephone, by (name): Christine T. LeVu
            INSTRUCTIUNS: AII appllcable boxes must be checked, and the specified intormation must be provided.
1. Party or parties (answerone):
    a. 0       This statement is submifted by party (name): Plaintiff George           West
    b. 0       This statement is submifted jointly by parties (names):
2. Complaint and cross-complaint (to be answered by plaintiffs and cross-complainants only)
    a. The complaint was filed on (date): 1/26/2021
   b. 0     The cross-complaint, if any, was filed on (date):
3. Service (to be answered by plaintiffs and cross-complainants only)
    a.   Ox    AII parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
    b.   0     The following parties named in the complaint or cross-complaint
               (1) 0        have not been served (specify names and explain why not):


               (2) 0        have been served but have not appeared and have not been dismissed (specify names):


               (3) 0        have had a default entered against them (specify names):


    c. =       The following additional parties may be added (specify names, nature of involvement in case, and date by which
               they may be served):




4. Description of case
     a. Type of case in Ox complaint                    0     cross-complaint         (Describe, including causes of action):
            Plaintiff has brought a Class Action for (1) UCL; (2) failure to pay overtime in violation of CLC 510 et seq.; (2) failure to pay
           minimum wages CLC 1194; CLC 1197, 1197.1; (4/5) failure to pay meal/rest periods in violation of CLC 226.7 & 512; (6) failure
           to pay reimbursements in violation of CLC 2802; (7) failure to pay wages when due in violation of CLC 201, 202 and 203
                                                                                                                                              Page 1 of 5
Form Adopted for Mandatory Use                                                                                                        Cal. Rules of Court,
Judicial Council of Califomia                     CASE MANAGEMENT STATEMENT                                                            rules 3.720-3.730
CM-110 [Rev. July 1, 2011]                                                                                                             www.courts.ca.gov
   Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 64 of 72 Page ID #:78


                                                                                                                                        CM-110
     PLAINTIFF/PETITIONER: Salvador Reynosa, JR. et al.                                           CASE NUMBER:

  DEFENDANT/RESPONDENT: Home Depot U.S.A., Inc.                                                   CVR12100213

 4. b.     Provide a brief statement of the case, including any damages. (If personal injury damages are sought, specify the injury and
           damages claimed, including medical expenses to date (indicate source and amountj, estimated future medical expenses, lost
           earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief.)
           Plaintiff brings this wage and hour class action on behalf of non-exempt employees working for Defendant from January 26,
           2017 to the date of final approval.


    =(If    more space is needed, check this box and attach a page designated as Attachment 4b.)
 5. Jury or nonjury trial
    a. The party or parties request =   a jury trial   0      a nonjury trial. (If more than one party, provide the name of each party
       requesting a jury trial):


6. Trial date
     a. 0       The trial has been set for (date):
     b. Ox      No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (if
          not, explain):


      c. Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):



7. Estimated length of trial
     The party or parties estimate that the trial will take (check one):
      a. 0         days (specify number): 5-7
      b. =         hours (short causes) (specify):
8. Trial representation (to be answered for each party)
   The party or parties will be represented at trial Ox by the aftorney or party listed in the caption           0      by the following:
   a. Attorney:
     b. Firm:
     c. Address:
     d. Telephone number:                                                      f. Fax number:
     e. E-mail address:                                                       g. Party represented:
     =       Additional representation is described in Aftachment 8.
9. Preference
     0       This case is entitled to preference (specify code section):
10. Alternative dispute resolution (ADR)
    a. ADR information package. Please note that different ADR processes are available in different courts and communities; read
        the ADR information package provided by the court under rule 3.221 for information about the processes available through the
        court and community programs in this case.
       (1) For parties represented by counsel: Counsel 0          has      0     has not provided the ADR information package identified
           in rule 3.221 to the client and reviewed ADR options with the client.
       (2) For self-represented parties: Party =       has 0        has not reviewed the ADR information package identified in rule 3.221.
     b. Referral to judicial arbitration or civil action mediation (if available).
        (1)       This matter is subject to mandatory judicial arbitration under Code of Civil Procedure section 1141.11 or to civil action
                  mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                  statutory limit.
        (2)0 Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                  Civil Procedure section 1141.11.
        (3)0 This case is exempt from judicial arbitration under rule 3.811 of the California Rules of Court or from civil action
                  mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):

CM-110 [Rev. July 1, 20111                                                                                                              Pege 2 ofs
                                                     CASE MANAGEMENT STATEMENT                      -
        Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 65 of 72 Page ID #:79
tL




                                                                                                                                         CM-110
             PLAINTIFF/PETITIONER: Salvador Reynosa ,   JR. et al.                                   CASE NUMBER:

       DEFENDANT/RESPO NDENT: Home Depot U.S.A., Inc.                                                CVR12100213


      10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
             have already participated in (check alI that apply and provide the specified information):




                                  The party or parties completing     If the party or parties completing this form in the case have agreed to
                                  this form are willing to            participate in or have already completed an ADR process or processes,
                                  participate in the following ADR    indicate the status of the processes (attach a copy of the parties'ADR
                                  processes (check all that apply):   stipulation):

                                                                       ~x    Mediation session not yet scheduled
                                                                       0     Mediation session scheduled for (date):
           (1) Mediation                        0
                                                                       0     Agreed to complete mediation by (date):
                                                                       0     Mediation comp[eted on (date):

                                                                      ~     Settlement conference not yet scheduled

           (2) Settlement                       ~                     0     Settlement conference scheduled for(date):
              conference                                              0     Agreed to complete settlement conference by(date):
                                                                      0     Settlement conference completed on (date):

                                                                      0     Neutral evaluation not yet scheduled
                                                                      ~     Neutral evaluation scheduled for (date):
         (3) Neutral evaluation                 ~
                                                                      ~     Agreed to complete neutral evaluation by (date):
                                                                      0     Neutral evaluation completed on (date):

                                                                      0     Judicial arbitration not yet scheduled

        (4) Nonbinding judicial                                             Judicial arbitration scheduled for (date):
             arbitration                                              0     Agreed to complete judicial arbitration by (date):
                                                                      0     Judicial arbitration completed on (date):

                                                                      0     Private arbitration not yet scheduled

           (5) Binding private                                              Private arbitration scheduled for (date):
              arbitration                                             0     Agreed to complete private arbitration by (date):
                                                                      0     Private arbitration completed on (date):

                                                                       0    ADR session not yet scheduled
                                                                       0    ADR session scheduled for (date):
          (6) Other (specify):
                                                                      ~     Agreed to complete ADR session by (date):
                                                                       0    ADR completed on (date):




     CM-110 [Rev. July 1, 2011]                                                                                                           Page 3 of5
                                                    CASE MANAGEMENT STATEMENT
       Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 66 of 72 Page ID #:80
0         1k



                                                                                                                                             CM-110
         PLAINTIFF/PETITIONER: Salvador Reynosa, JR. et al.                                                CASE NUMBER:

      DEFENDANT/RESPONDENT: Home Depot U.S.A., Inc.                                                        CVR12100213


    11.Insurance

          a. =         Insurance carrier, if any, for party filing this statement (name):
         b. Reservation of rights: 0           Yes     =      No
         c. =          Coverage issues will significantly affect resolution of this case (explain):




    12. Jurisdiction
         Indicate any matters that may affect the court's jurisdiction or processing of this case and describe the status.
         =         Bankruptcy    0      Other (specify):
         Status:

    13. Related cases, consolidation, and coordination
        a. F—] There are companion, underlying, or related cases.
                       (1) Name of case:
                       (2) Name of court:
                       (3) Case number:
                      (4)Status:

               0       Additional cases are described in Attachment 13a.

         b. 0          A motion to      0      consolidate         0       consolidate      will be filed by (name party):


    14. Bifurcation
         ~         The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
                   action (specify moving party, type of motion, and reasons):




    15. Other motions

         0         The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):




    16. Discovery
          a. =         The party or parties have completed all discovery.
         b. Ox The following discovery will be completed by the date specified (describe all anticipated discovery):
                     Partv                                   Description                                                            Date
         Plaintiff                                         Written Discovery                                                 TBD
         Plaintiff                                         PMK Deposition                                                    TBD
         Plaintiff                                         Production of Class Members' Contact Information                  TBD
         Plaintiff                                         Production of Class Members' Wage & Hour Records                  TBD


         c. Ox The following discovery issues, including issues regarding the discovery of electronically stored information, are
                  anticipated (specify):
             Plaintiff requests class data in searchable format (e.g. MS excel).




    CM-110 [Rev. July 1, 2011]                                                                                                                  Page4of5
                                                        CASE MANAGEMENT STATEMENT
         Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 67 of 72 Page ID #:81
4.1




                                                                                                                                                CM-110
               PLAINTIFF/PETITIONER: Salvador Reynosa , JR, et al.                                         CASE NUMBER:
                                                                                                           CVR12100213
        DEFENDANT/RESPONDENT: Home Depot U.S.A., Inc.


      17. Economic litigation
            a. 0         This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
                         of Civil Procedure sections 90-98 will apply to this case.
            b. 0         This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
                         discovery will be filed (if checked, explain specifically why economic litigation procedures relating to discovery or trial
                         should not apply to this case):




      18. Other issues
           ~        The party or parties request that the following additional matters be considered or determined at the case management
                    conference (specify):




      19. Meet and confer
           a. =          The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
                         ofCourt (ifnot explain):




           b. 0          After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
                         (specify):




      20. Total number of pages attached (if any):

      I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
      as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
      the case management conference, including the wriften authority of the party where required.

      Date: March 11, 2021
                                                                                                t                          f
                                                                                        c                                  1
      Christine T. LeVu
                                   (TYPE OR PRINT NAME)                                                  .(SIGNAT.URE OF..PARIY OR ATTORNEY)




                                   (TYPE OR PRINT NAME)                                                   (SIGNATURE OF PARTY OR ATTORNEY)

                                                                                        0     Additional signatures are aftached.




      CM-110 [Rev. July 1, 2011]                                                                                                                 Page 5 of5
                                                          CASE MANAGEMENT STATEMENT
    Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 68 of 72 Page ID #:82
d    "',




            1                                        PROOF OF SERVICE

            2   STATE OF CALIFORNIA, COUNTY OF SAN DIEGO

            3          1, Christine T. LeVu, am a citizen of the United States and a resident of the State of

            4   California. I am employed in the County of San Diego, State of California. I am over the age of 18

            5   and not a party to the within action. My business address is 2255 Calle Clara, La Jolla, California

            6   92037. On March 12, 2021, I served the document(s) described as:      .

            7
                       1.      PLAINTIFF'S CASE MANAGEMENT STATEMENT
            8

            9
                       (BY ELECTRONIC SERVICE): I provided the documents referenced above electronically
           10          via electronic mail (e-mail) to counsel for Defendant at the following e-mail address(es):

           11
                 X     (BY MAIL): I caused each such envelope, with postage thereon fully prepaid, to be placed
           12          in the United States mail at San Diego, California. I am readily familiar with this firm's
                       business practice for collection and processing of correspondence for mailing with the U.S.
           13          Postal Service pursuant to which practice the correspondence will be deposited with the U.S.
                       Postal Service this same day in the ordinary course of business (C.C.P. Section 10139a);
           14          2015.5):

           15                 HOME DEPOT U.S.A., INC.
                              Corporation Service Company which will do business in California as CSC —
           16                 Lawyers Incorporating Service
                              2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833
           17

           18
                 X     (State): I declare under penalty of perjury under the laws of the State of California that the
           19          above is true and correct.

           20          Executed on March 12, 2021 at San Diego, California.               _
           21                                                              f
                                                                               .


           22
                                                                                     G/---..__—;
           23                                                            i `" e-T. LeVu

           24

           25

           26

           27

           28
                                                                2
                                                        PROOF OF SERVICE
                                                                                                                                    P,

      Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 69 of 72 Page
                                                                             .. ~.
                                                                                   ID #:83
                                                                                                         ~BOWE~s~    ..
                                                            !-   A A■   R1"             ~l       .
                                                                               0—A ~J
                                                                              ~~...;.        0

BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP                                  Q
                2255 Calle Clara                            13 PviAtZ 202-IPU 3~ :                   ~        —     11S POSTAC'sE
            La Jolla, California 92037                                      ~
                                                                            cn                       02 7H          $ 000e71®
                                                                                                     0001 308597   MAR 12 2021
                                                                                  25                 MAILED FROMZIP CODE 92037



                                               HOIVIE"DEPOTU:S:A:; TNC:".
                                               Corporation Service Company which will do business in
                                               California as CSC — Lawyers Incorporating Service
                                               2710 Gateway Oales Drive, Suite 150N
                                               Sacramento, CA 95833




                                 49 S::'s..~--3~:.•102.1~
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 70 of 72 Page ID #:84
Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 71 of 72 Page ID #:85
   Case 5:21-cv-00640-JGB-SHK Document 1-1 Filed 04/09/21 Page 72 of 72 Page ID #:86


McCosco, Joyce Marie

From:                                                                                                                              eSubmit - Riverside Superior Court <donotreply@riverside.courts.ca.gov>
Sent:                                                                                                                              Friday, April 9, 2021 1:30 PM
To:                                                                                                                                McCosco, Joyce Marie
Subject:                                                                                                                           eSubmit 10694811 - Document Received
Attachments:                                                                                                                       TEMP35081326.pdf


[EXTERNAL EMAIL]
               To help protect your priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
               Riverside County Superior C ourt




Hello,

The document you presented to the Riverside Superior Court for filing via eSubmit submission
10694811 needs to be reviewed by the judicial officer. The document has been received and se
to the department.

You will receive a conformed copy via email once the document has been processed.

If you have any questions or concerns, please contact us during normal business hours.
Click here for a list of Court phone numbers and hours of operation.

Thank You,
Riverside County Superior Court


DO NOT REPLY
Please do not reply to this e-mail. Replies to this e-mail will not be responded to or read.

CONFIDENTIALITY NOTICE
This e-mail may contain information that is privileged, confidential, or otherwise exempt from
disclosure under applicable law. If you are not the addressee, or it appears from the context, th
you have received this e-mail in error, keep the contents confidential, and immediately delete t
message and any attachments from your system.




                                                                                                                                                            1
